                              Case: 1:17-cr-00122-JRA Doc #: 57-2 Filed: 11/15/19 1 of 22. PageID #: 312
 Reported Crimes                                                                                                        Created: 10/3/2018
                                                                                                                    Incident List by Crime
Fel. Assault with Firearm
                                                                                                                Total Cases: 1,070
 2016

FELONIOUS ASSAULT - (ALL)          1070 Cases
   Case Number     Address                       Date & Time           DOW         Ward   Offense Description
   2016-00430882   11100 EUCLID AVE              12/31/2016 at 12:46   Saturday      6    FELONIOUS ASSAULT
   2016-00430583   12810 HARVARD AVE             12/31/2016 at 2:35    Saturday      2    FELONIOUS ASSAULT
   2016-00430357   1472 E 110TH ST               12/30/2016 at 22:43   Friday        9    FELONIOUS ASSAULT
   2016-00429947   2269 W 73RD ST                12/30/2016 at 14:30   Friday       15    FELONIOUS ASSAULT
   2016-00429536   9300 EUCLID AVE               12/30/2016 at 2:55    Friday        6    FELONIOUS ASSAULT
   2016-00428155   1469 E 112TH ST               12/28/2016 at 19:31   Wednesday     9    FELONIOUS ASSAULT
   2016-00427848   20000 HARVARD AVE             12/28/2016 at 14:15   Wednesday          FELONIOUS ASSAULT
   2016-00427251   I 90 W & PROSPECT EXIT        12/27/2016 at 23:00   Tuesday       5    FELONIOUS ASSAULT
   2016-00425399   E 55TH ST                     12/26/2016 at 3:00    Monday        5    FELONIOUS ASSAULT
   2016-00425253   13515 BENWOOD AVE             12/25/2016 at 23:14   Sunday        2    FELONIOUS ASSAULT
   2016-00424553   12909 WOODSIDE AVE            12/25/2016 at 0:50    Sunday       10    FELONIOUS ASSAULT
   2016-00424527   2840 E 104TH ST               12/25/2016 at 0:22    Sunday        4    FELONIOUS ASSAULT
   2016-00424463   3214 W 54TH ST                12/24/2016 at 23:04   Saturday     14    FELONIOUS ASSAULT
   2016-00424438   E 185TH ST & CHICKASAW AVE    12/24/2016 at 22:35   Saturday      8    FELONIOUS ASSAULT
   2016-00424274   7920 CONNECTICUT AVE          12/24/2016 at 19:00   Saturday      2    DOMESTIC VIOLENCE
   2016-00423230   11003 SUPERIOR AVE            12/23/2016 at 17:55   Friday        9    FELONIOUS ASSAULT
   2016-00422938   7000 CARSON AVE               12/23/2016 at 13:22   Friday        5    FELONIOUS ASSAULT
   2016-00422465   10914 HULDA AVE               12/22/2016 at 23:08   Thursday      6    FELONIOUS ASSAULT
   2016-00422392   1930 E 79TH ST                12/22/2016 at 21:31   Thursday      7    FELONIOUS ASSAULT
   2016-00422393   4687 OSBORN RD                12/22/2016 at 21:10   Thursday           FELONIOUS ASSAULT
   2016-00422377   2822 E 125TH ST               12/22/2016 at 21:00   Thursday      6    FELONIOUS ASSAULT
   2016-00422167   W 80TH ST & DETROIT AVE       12/22/2016 at 17:07   Thursday     15    FELONIOUS ASSAULT
   2016-00421597   2100 LAKESIDE AVE             12/22/2016 at 1:00    Thursday      3    FELONIOUS ASSAULT
   2016-00421498   E 143RD ST & COIT AVE         12/21/2016 at 22:10   Wednesday    10    FELONIOUS ASSAULT
   2016-00420891   949 E 78TH ST                 12/21/2016 at 12:09   Wednesday     9    FELONIOUS ASSAULT
   2016-00420536   E 153RD ST & KINSMAN RD       12/21/2016 at 0:48    Wednesday     1    FELONIOUS ASSAULT
   2016-00420280   10200 MEECH AVE               12/20/2016 at 19:52   Tuesday       2    FELONIOUS ASSAULT
   2016-00420150   CARNEGIE AVE & E 9TH ST       12/20/2016 at 17:30   Tuesday       5    FELONIOUS ASSAULT
   2016-00419658   E 30TH ST & CEDAR AVE         12/20/2016 at 9:45    Tuesday       5    FELONIOUS ASSAULT
   2016-00419361   5902 BONNA AVE                12/19/2016 at 22:45   Monday        7    FELONIOUS ASSAULT
   2016-00416974   2202 ROANOKE AVE              12/17/2016 at 18:06   Saturday     13    FELONIOUS ASSAULT
   2016-00416461   3761 E 76TH ST                12/17/2016 at 2:45    Saturday     12    DOMESTIC VIOLENCE
   2016-00416105   9333 KINSMAN RD               12/16/2016 at 20:01   Friday        4    FELONIOUS ASSAULT
   2016-00415269   6217 BROADWAY AVE             12/15/2016 at 23:29   Thursday      5    FELONIOUS ASSAULT
   2016-00415101   10805 HATHAWAY AVE            12/15/2016 at 20:14   Thursday      9    FELONIOUS ASSAULT
   2016-00414627   742 E 92ND ST                 12/15/2016 at 11:50   Thursday     10    FELONIOUS ASSAULT
   2016-00412070   9105 CEDAR AVE                12/12/2016 at 20:30   Monday        6    ROBBERY
   2016-00409482   4110 WARRENSVILLE CENTER RD   12/10/2016 at 3:14    Saturday           FELONIOUS ASSAULT
   2016-00408150   2055 W 105TH ST               12/8/2016 at 20:08    Thursday     15    FELONIOUS ASSAULT
   2016-00408097   16900 S MILES RD              12/8/2016 at 19:12    Thursday      1    DOMESTIC VIOLENCE
   2016-00407211   2529 E 40TH ST                12/7/2016 at 22:47    Wednesday     5    FELONIOUS ASSAULT


                                                                                                                                     Page 1 of 22
2016-00405768                 Case:
                E 112TH ST & ST CLAIR1:17-cr-00122-JRA
                                      AVE                 Doc
                                                12/6/2016 at     #: 57-2
                                                             15:14        Filed:
                                                                      Tuesday      11/15/19 2 of 22. ASSAULT
                                                                                       10 FELONIOUS   PageID #: 313
2016-00404230   E 96TH ST & ST CLAIR AVE        12/5/2016 at 0:45     Monday           10   FELONIOUS ASSAULT
2016-00404182   8916 BECKMAN AVE                12/4/2016 at 23:16    Sunday            6   FELONIOUS ASSAULT
2016-00404086   4223 VALLEY RD                  12/4/2016 at 21:17    Sunday           12   FELONIOUS ASSAULT
2016-00403139   2143 W 85TH ST                  12/4/2016 at 0:08     Sunday           15   FELONIOUS ASSAULT
2016-00402582   2351 E 22ND ST                  12/3/2016 at 13:13    Saturday          5   FELONIOUS ASSAULT
2016-00402203   1497 E 173RD ST                 12/3/2016 at 3:10     Saturday         10   FELONIOUS ASSAULT
2016-00402155   1801 E 9TH ST                   12/3/2016 at 2:00     Saturday          3   FELONIOUS ASSAULT
2016-00402096   E 171ST ST & ST CLAIR AVE       12/3/2016 at 0:52     Saturday         10   FELONIOUS ASSAULT
2016-00400473   3757 W 116TH ST                 12/1/2016 at 16:44    Thursday         11   FELONIOUS ASSAULT
2016-00400409   W 25TH ST                       12/1/2016 at 15:15    Thursday         14   FELONIOUS ASSAULT
2016-00399631   19215 BELLA DR                  11/30/2016 at 21:10   Wednesday         8   FELONIOUS ASSAULT
2016-00399294   E 104TH ST & UNION AVE          11/30/2016 at 16:01   Wednesday         6   FELONIOUS ASSAULT
2016-00399086   E 93RD ST & CEDAR AVE           11/30/2016 at 12:30   Wednesday         6   FELONIOUS ASSAULT
2016-00398512   6200 HOSMER AVE                 11/29/2016 at 21:22   Tuesday          12   FELONIOUS ASSAULT
2016-00398321   14115 GLENSIDE RD               11/29/2016 at 18:19   Tuesday          10   FELONIOUS ASSAULT
2016-00398318   17012 WALDEN AVE                11/29/2016 at 18:17   Tuesday           1   FELONIOUS ASSAULT
2016-00398078   3152 E 49TH ST                  11/29/2016 at 15:04   Tuesday           5   BURGLARY
2016-00396859   2500 METRO HEALTH DR            11/28/2016 at 14:55   Monday           14   FELONIOUS ASSAULT
2016-00396423   E 32ND ST                       11/28/2016 at 5:15    Monday            5   FELONIOUS ASSAULT
2016-00396187   10521 WOODLAND AVE              11/27/2016 at 21:42   Sunday            6   FELONIOUS ASSAULT
2016-00394890   2552 E 55TH ST                  11/26/2016 at 17:02   Saturday          5   FELONIOUS ASSAULT
2016-00394077   2417 CASTLE AVE                 11/25/2016 at 20:13   Friday           14   ASSAULT
2016-00393896   I 90 W & DMC W                  11/25/2016 at 16:47   Friday            3   HOMICIDE
2016-00393416   2810 E 128TH ST                 11/25/2016 at 3:07    Friday            6   FELONIOUS ASSAULT
2016-00393655   3950 E 144TH ST                 11/24/2016 at 12:09   Thursday          1   FELONIOUS ASSAULT
2016-00391736   4785 PEARL RD                   11/23/2016 at 11:16   Wednesday        13   ROBBERY
2016-00391463   E 55TH ST & EUCLID AVE          11/23/2016 at 3:09    Wednesday         7   FELONIOUS ASSAULT
2016-00391131   E 79TH ST & ST CLAIR AVE        11/22/2016 at 19:04   Tuesday          10   FELONIOUS ASSAULT
2016-00389078   777 ST CLAIR AVE NE             11/20/2016 at 18:08   Sunday            3   FELONIOUS ASSAULT
2016-00388518   11100 EUCLID AVE                11/20/2016 at 3:04    Sunday            6   FELONIOUS ASSAULT
2016-00388198   432 E 149TH ST                  11/19/2016 at 21:00   Saturday          8   HOMICIDE
2016-00387965   12300 MCCRACKEN RD              11/19/2016 at 16:45   Saturday              FELONIOUS ASSAULT
2016-00387351   W 117TH ST & BELLAIRE RD        11/19/2016 at 2:36    Saturday         11   FELONIOUS ASSAULT
2016-00387252   EDDY RD                         11/19/2016 at 0:00    Saturday         10   FELONIOUS ASSAULT
2016-00387171   741 E 131ST ST                  11/18/2016 at 23:00   Friday           10   FELONIOUS ASSAULT
2016-00387168   E 123RD ST                      11/18/2016 at 20:11   Friday           10   FELONIOUS ASSAULT
2016-00386904   ST CLAIR AVE & LONDON RD        11/18/2016 at 19:13   Friday            8   FELONIOUS ASSAULT
2016-00386813   4161 E 189TH ST                 11/18/2016 at 17:53   Friday            1   FELONIOUS ASSAULT
2016-00386371   3212 W 73RD ST                  11/18/2016 at 11:15   Friday            3   FELONIOUS ASSAULT
2016-00386333   2186 AMBLESIDE DR               11/17/2016 at 12:00   Thursday          6   FELONIOUS ASSAULT
2016-00385222   E 71ST ST & HARVARD AVE         11/17/2016 at 11:29   Thursday         12   FELONIOUS ASSAULT
2016-00384643   E 153RD ST & GLENDALE AVE       11/16/2016 at 20:08   Wednesday         1   FELONIOUS ASSAULT
2016-00384583   14100 GLENDALE AVE              11/16/2016 at 19:11   Wednesday         1   FELONIOUS ASSAULT
2016-00383790   E 55TH ST & WOODLAND AVE        11/16/2016 at 3:29    Wednesday         5   FELONIOUS ASSAULT
2016-00383705   E 71ST ST & FLEET AVE           11/15/2016 at 23:54   Tuesday          12   FELONIOUS ASSAULT
2016-00382012   12425 ARLINGTON AVE             11/14/2016 at 14:20   Monday           10   FELONIOUS ASSAULT
2016-00381894   E 147TH ST                      11/14/2016 at 12:43   Monday            1   FELONIOUS ASSAULT
2016-00411997   2011 WEST BLVD                  11/14/2016 at 12:00   Monday           15   FELONIOUS ASSAULT
2016-00381514   4825 WENDELL AVE                11/14/2016 at 3:00    Monday            5   FELONIOUS ASSAULT

                                                                                                                      Page 2 of 22
2016-00381429                 Case:
                E 80TH ST & CEDAR    1:17-cr-00122-JRA
                                   AVE          11/13/2016Doc    #: 57-2
                                                           at 23:10       Filed:
                                                                      Sunday       11/15/19 3 of 22. PageID #: 314
                                                                                       6 HOMICIDE
2016-00381306   3490 W 46TH ST                  11/13/2016 at 20:40   Sunday           14   FELONIOUS ASSAULT
2016-00381290   1210 E 113TH ST                 11/13/2016 at 20:25   Sunday            9   FELONIOUS ASSAULT
2016-00381002   E 125TH ST                      11/13/2016 at 14:00   Sunday            8   FELONIOUS ASSAULT
2016-00383057   LORAIN AVE & W 117TH ST         11/13/2016 at 1:00    Sunday           11   ASSAULT
2016-00380064   9509 ROSEWOOD AVE               11/12/2016 at 15:55   Saturday          2   DOMESTIC VIOLENCE
2016-00378388   7215 MONTGOMERY AVE             11/11/2016 at 1:22    Friday            5   FELONIOUS ASSAULT
2016-00377915   E 131ST ST & MILES AVE          11/10/2016 at 16:18   Thursday          2   FELONIOUS ASSAULT
2016-00377775   2500 METRO HEALTH DR            11/10/2016 at 14:04   Thursday         14   FELONIOUS ASSAULT
2016-00377641   4269 E 134TH ST                 11/10/2016 at 11:30   Thursday          1   FELONIOUS ASSAULT
2016-00377328   ST CLAIR AVE                    11/10/2016 at 2:00    Thursday         10   FELONIOUS ASSAULT
2016-00377212   3639 E 57TH ST                  11/9/2016 at 22:47    Wednesday        12   FELONIOUS ASSAULT
2016-00377115   E 113TH ST & SUPERIOR AVE       11/9/2016 at 21:11    Wednesday         9   FELONIOUS ASSAULT
2016-00377098   E 93RD ST                       11/9/2016 at 20:50    Wednesday         6   FELONIOUS ASSAULT
2016-00376787   11218 CLAREBIRD AVE             11/9/2016 at 15:30    Wednesday         2   FELONIOUS ASSAULT
2016-00376692   LEE RD & TALFORD AVE            11/9/2016 at 14:03    Wednesday         1   FELONIOUS ASSAULT
2016-00376144   11600 SHAKER BLVD               11/8/2016 at 22:43    Tuesday           6   FELONIOUS ASSAULT
2016-00377237   3439 E 110TH ST                 11/8/2016 at 22:40    Tuesday           4   FELONIOUS ASSAULT
2016-00376053   12013 DOVE AVE                  11/8/2016 at 20:44    Tuesday           2   FELONIOUS ASSAULT
2016-00376021   724 E 101ST ST                  11/8/2016 at 20:14    Tuesday          10   FELONIOUS ASSAULT
2016-00375986   E 116TH ST & MILES AVE          11/8/2016 at 19:36    Tuesday           2   FELONIOUS ASSAULT
2016-00375409   2239 E 55TH ST                  11/8/2016 at 10:41    Tuesday           5   FELONIOUS ASSAULT
2016-00375185   6800 FULLERTON AVE              11/8/2016 at 0:45     Tuesday          12   FELONIOUS ASSAULT
2016-00375075   6800 FULLERTON AVE              11/8/2016 at 0:20     Tuesday          12   FELONIOUS ASSAULT
2016-00374354   3597 W 50TH ST                  11/7/2016 at 12:43    Monday           14   DOMESTIC VIOLENCE
2016-00373963   2351 E 22ND ST                  11/7/2016 at 2:30     Monday            5   FELONIOUS ASSAULT
2016-00373475   9105 CEDAR AVE                  11/6/2016 at 15:53    Sunday            6   FELONIOUS ASSAULT
2016-00372841   E 65TH ST & LANSING AVE         11/6/2016 at 1:32     Sunday           12   FELONIOUS ASSAULT
2016-00372805   16914 HOLLY HILL DR             11/6/2016 at 0:57     Sunday            1   ROBBERY
2016-00372761   15421 HARVARD AVE               11/6/2016 at 0:23     Sunday            1   FELONIOUS ASSAULT
2016-00372745   4125 LEE RD                     11/6/2016 at 0:09     Sunday            1   FELONIOUS ASSAULT
2016-00372337   3089 W 117TH ST                 11/5/2016 at 17:20    Saturday         11   ROBBERY
2016-00371464   9500 DUNLAP AVE                 11/4/2016 at 22:47    Friday            2   FELONIOUS ASSAULT
2016-00371191   E 127TH ST                      11/4/2016 at 16:40    Friday            2   FELONIOUS ASSAULT
2016-00370414   11909 HARVARD AVE               11/4/2016 at 3:09     Friday            2   FELONIOUS ASSAULT
2016-00369975   3284 WEST BLVD                  11/3/2016 at 18:47    Thursday         11   FELONIOUS ASSAULT
2016-00369805   PARKWOOD DR                     11/3/2016 at 16:15    Thursday          9   FELONIOUS ASSAULT
2016-00369161   11617 PARKVIEW AVE              11/3/2016 at 2:15     Thursday          4   FELONIOUS ASSAULT
2016-00369166   10210 WAY AVE                   11/3/2016 at 0:00     Thursday          2   STALKING
2016-00368376   11919 LARCHMERE BLVD            11/2/2016 at 14:33    Wednesday         6   FELONIOUS ASSAULT
2016-00368354   E 103RD ST & AETNA RD           11/2/2016 at 14:00    Wednesday         6   FELONIOUS ASSAULT
2016-00367992   2351 E 22ND ST                  11/2/2016 at 8:15     Wednesday         5   FELONIOUS ASSAULT
2016-00367760   PROSPECT AVE & E 55TH ST        11/2/2016 at 0:10     Wednesday         5   FELONIOUS ASSAULT
2016-00367688   W ST CLAIR AVE & W 6TH ST       11/1/2016 at 23:02    Tuesday           3   FELONIOUS ASSAULT
2016-00367374   LAKEVIEW RD                     11/1/2016 at 18:45    Tuesday           9   ROBBERY
2016-00367283   E 173RD ST                      11/1/2016 at 17:30    Tuesday           1   FELONIOUS ASSAULT
2016-00366539   3934 W 117TH ST                 11/1/2016 at 1:40     Tuesday          11   FELONIOUS ASSAULT
2016-00366458   E 116TH ST & KINSMAN RD         10/31/2016 at 23:33   Monday            4   FELONIOUS ASSAULT
2016-00365941   HARVARD AVE                     10/31/2016 at 16:15   Monday            1   FELONIOUS ASSAULT
2016-00365921   E 121ST ST                      10/31/2016 at 16:00   Monday            4   FELONIOUS ASSAULT

                                                                                                                     Page 3 of 22
2016-00365482   9105 CEDAR AVECase: 1:17-cr-00122-JRA
                                               10/31/2016Doc    #: 57-2
                                                          at 8:26        Filed:
                                                                     Monday       11/15/19 4 of 22. ASSAULT
                                                                                      6 FELONIOUS    PageID #: 315
2016-00365358   2500 METRO HEALTH DR           10/31/2016 at 3:00    Monday           14   FELONIOUS ASSAULT
2016-00365143   20000 HARVARD AVE              10/30/2016 at 20:58   Sunday                FELONIOUS ASSAULT
2016-00364366   W 112TH ST & LORAIN AVE        10/30/2016 at 3:00    Sunday           11   FELONIOUS ASSAULT
2016-00364258   W 117TH ST & LORAIN AVE        10/30/2016 at 1:00    Sunday           11   FELONIOUS ASSAULT
2016-00364215   5238 ST CLAIR AVE              10/30/2016 at 0:50    Sunday           10   FELONIOUS ASSAULT
2016-00363702   3623 E 63RD ST                 10/29/2016 at 17:00   Saturday         12   FELONIOUS ASSAULT
2016-00363438   W 17TH ST                      10/29/2016 at 12:40   Saturday         12   FELONIOUS ASSAULT
2016-00362912   2500 METRO HEALTH DR           10/29/2016 at 1:40    Saturday         14   FELONIOUS ASSAULT
2016-00362896   3109 PROJECT AVE               10/28/2016 at 23:30   Friday            5   FELONIOUS ASSAULT
2016-00362019   863 E 93RD ST                  10/28/2016 at 12:00   Friday            9   FELONIOUS ASSAULT
2016-00361708   11702 ABLEWHITE AVE            10/28/2016 at 4:30    Friday           10   FELONIOUS ASSAULT
2016-00361579   4607 LOUIS HARRIS DR           10/27/2016 at 23:20   Thursday          5   FELONIOUS ASSAULT
2016-00361449   3866 E 190TH ST                10/27/2016 at 21:30   Thursday          1   FELONIOUS ASSAULT
2016-00361433   E 89TH ST & HOUGH AVE          10/27/2016 at 21:15   Thursday          7   FELONIOUS ASSAULT
2016-00360043   3310 W 50TH ST                 10/26/2016 at 15:42   Wednesday        14   FELONIOUS ASSAULT
2016-00359436   11100 EUCLID AVE               10/26/2016 at 0:21    Wednesday         6   FELONIOUS ASSAULT
2016-00359206   6042 HILLMAN AVE               10/25/2016 at 20:16   Tuesday           5   FELONIOUS ASSAULT
2016-00359118   778 E 103RD ST                 10/25/2016 at 18:42   Tuesday           9   FELONIOUS ASSAULT
2016-00358815   E 30TH ST & WOODLAND AVE       10/25/2016 at 14:29   Tuesday           5   FELONIOUS ASSAULT
2016-00358262   3670 W 130TH ST                10/24/2016 at 23:35   Monday           16   HOMICIDE
2016-00358022   1196 E 87TH ST                 10/24/2016 at 19:48   Monday            7   FELONIOUS ASSAULT
2016-00357311   3955 E 71ST ST                 10/24/2016 at 7:44    Monday           12   FELONIOUS ASSAULT
2016-00357198   11100 EUCLID AVE               10/24/2016 at 2:11    Monday            6   FELONIOUS ASSAULT
2016-00357180   4501 CHESTER AVE               10/24/2016 at 1:39    Monday            7   FELONIOUS ASSAULT
2016-00356813   WEST BLVD & LORAIN AVE         10/23/2016 at 19:07   Sunday           11   FELONIOUS ASSAULT
2016-00356005   4025 E 131ST ST                10/22/2016 at 23:38   Saturday          2   FELONIOUS ASSAULT
2016-00355983   W 103RD ST & WESTERN AVE       10/22/2016 at 23:23   Saturday         15   FELONIOUS ASSAULT
2016-00355558   1730 W 25TH ST                 10/22/2016 at 15:29   Saturday          3   FELONIOUS ASSAULT
2016-00355190   E 108TH ST & ST CLAIR AVE      10/22/2016 at 8:10    Saturday         10   FELONIOUS ASSAULT
2016-00355064   3408 E 140TH ST                10/22/2016 at 3:08    Saturday          4   FELONIOUS ASSAULT
2016-00354985   733 E 126TH ST                 10/22/2016 at 1:00    Saturday         10   FELONIOUS ASSAULT
2016-00354821   9914 OSTEND AVE                10/21/2016 at 22:10   Friday            9   FELONIOUS ASSAULT
2016-00354783   4206 GREEN CT                  10/21/2016 at 21:26   Friday            5   FELONIOUS ASSAULT
2016-00353310   E 33RD ST & HAMILTON AVE       10/20/2016 at 16:25   Thursday          7   FELONIOUS ASSAULT
2016-00352270   1040 E 77TH ST                 10/19/2016 at 19:03   Wednesday         9   FELONIOUS ASSAULT
2016-00352165   2314 W 19TH ST                 10/19/2016 at 17:54   Wednesday         3   FELONIOUS ASSAULT
2016-00351445   3416 W 46TH ST                 10/19/2016 at 0:45    Wednesday        14   FELONIOUS ASSAULT
2016-00351374   E 80TH ST & HARVARD AVE        10/18/2016 at 20:55   Tuesday          12   FELONIOUS ASSAULT
2016-00351085   6825 HOSMER AVE                10/18/2016 at 18:05   Tuesday          12   FELONIOUS ASSAULT
2017-00024126   2181 AMBLESIDE DR              10/18/2016 at 14:00   Tuesday           6   FELONIOUS ASSAULT
2016-00349937   E 65TH ST & OSAGE AVE          10/17/2016 at 20:15   Monday                FELONIOUS ASSAULT
2016-00349871   1314 W 95TH ST                 10/17/2016 at 19:25   Monday           11   FELONIOUS ASSAULT
2016-00349014   3905 E 66TH ST                 10/17/2016 at 4:57    Monday           12   FELONIOUS ASSAULT
2016-00348996   E 131ST ST                     10/17/2016 at 4:05    Monday            2   FELONIOUS ASSAULT
2016-00348949   7122 DELLENBAUGH AVE           10/17/2016 at 2:04    Monday            7   FELONIOUS ASSAULT
2016-00348789   1960 RANDALL RD                10/16/2016 at 21:43   Sunday            3   ROBBERY
2016-00348481   E 64TH ST & LANSING AVE        10/16/2016 at 16:09   Sunday           12   FELONIOUS ASSAULT
2016-00348346   1018 E 146TH ST                10/16/2016 at 13:25   Sunday           10   FELONIOUS ASSAULT
2016-00347544   14906 LAWNDALE AVE             10/15/2016 at 19:43   Saturday          1   FELONIOUS ASSAULT

                                                                                                                     Page 4 of 22
2016-00346802   LORAIN AVE & Case:
                              W 99TH 1:17-cr-00122-JRA
                                     ST         10/15/2016Doc    #: 57-2
                                                           at 3:26        Filed:
                                                                      Saturday     11/15/19 5 of 22. ASSAULT
                                                                                       11 FELONIOUS   PageID #: 316
2016-00346183   16529 DEFOREST AVE              10/14/2016 at 17:22   Friday            1   ASSAULT
2016-00347170   3589 W 69TH ST                  10/13/2016 at 23:00   Thursday         14   FELONIOUS ASSAULT
2016-00345322   11100 EUCLID AVE                10/13/2016 at 20:51   Thursday          6   FELONIOUS ASSAULT
2016-00345351   E 123RD ST & PHILLIPS AVE       10/13/2016 at 20:30   Thursday          9   FELONIOUS ASSAULT
2016-00345205   1122 E 111TH ST                 10/13/2016 at 18:49   Thursday          9   ROBBERY
2016-00344506   MILES AVE & LOTUS DR            10/13/2016 at 4:08    Thursday          1   FELONIOUS ASSAULT
2016-00344174   1229 E 74TH ST                  10/12/2016 at 20:04   Wednesday         7   FELONIOUS ASSAULT
2016-00344050   1248 E 102ND ST                 10/12/2016 at 18:35   Wednesday         9   FELONIOUS ASSAULT
2016-00343798   4233 RIDGE RD                   10/12/2016 at 15:32   Wednesday        13   ASSAULT
2016-00343540   1242 E 113TH ST                 10/12/2016 at 11:00   Wednesday         9   FELONIOUS ASSAULT
2016-00343261   9706 LAMONTIER AVE              10/12/2016 at 3:20    Wednesday         4   FELONIOUS ASSAULT
2016-00343047   7751 GARDEN VALLEY AVE          10/11/2016 at 21:20   Tuesday           5   FELONIOUS ASSAULT
2016-00342776   1385 E 88TH ST                  10/11/2016 at 17:23   Tuesday           7   FELONIOUS ASSAULT
2016-00341733   E 124TH ST & FARRINGDON AVE     10/10/2016 at 18:55   Monday            4   FELONIOUS ASSAULT
2016-00341062   13419 EDGEWOOD AVE              10/10/2016 at 6:40    Monday            2   FELONIOUS ASSAULT
2016-00341055   11100 EUCLID AVE                10/10/2016 at 6:17    Monday            6   FELONIOUS ASSAULT
2016-00342002   E 93RD ST & NELSON AVE          10/10/2016 at 0:01    Monday            2   FELONIOUS ASSAULT
2016-00340747   12709 CORNADO AVE               10/9/2016 at 20:23    Sunday           10   FELONIOUS ASSAULT
2016-00340457   2100 LAKESIDE AVE E             10/9/2016 at 15:54    Sunday            7   FELONIOUS ASSAULT
2016-00339421   W 30TH ST & CLARK AVE           10/8/2016 at 17:46    Saturday         14   FELONIOUS ASSAULT
2016-00339227   3791 E 55TH ST                  10/8/2016 at 14:37    Saturday         12   FELONIOUS ASSAULT
2016-00338527   2100 LAKESIDE AVE E             10/7/2016 at 22:54    Friday            7   FELONIOUS ASSAULT
2016-00337994   E 71ST ST & CARNEGIE AVE        10/7/2016 at 15:00    Friday            5   FELONIOUS ASSAULT
2016-00337366   4239 LEE RD                     10/7/2016 at 3:17     Friday            1   FELONIOUS ASSAULT
2016-00337324   18013 EUCLID AVE                10/7/2016 at 2:00     Friday           10   FELONIOUS ASSAULT
2016-00337292   E 118TH ST & ST CLAIR AVE       10/7/2016 at 1:23     Friday           10   FELONIOUS ASSAULT
2016-00337065   E 153RD ST & BARTLETT AVE       10/6/2016 at 21:34    Thursday          1   FELONIOUS ASSAULT
2016-00336783   W 52ND ST & CLARK AVE           10/6/2016 at 17:28    Thursday          3   FELONIOUS ASSAULT
2016-00336451   12008 PARKVIEW AVE              10/6/2016 at 12:14    Thursday          4   FELONIOUS ASSAULT
2016-00335716   1350 RUSSELL RD                 10/5/2016 at 19:21    Wednesday         7   FELONIOUS ASSAULT
2016-00335434   E 55TH ST & KINSMAN RD          10/5/2016 at 15:51    Wednesday         5   FELONIOUS ASSAULT
2016-00335429   9120 SUPERIOR AVE               10/5/2016 at 15:48    Wednesday         7   FELONIOUS ASSAULT
2016-00335127   15804 CLOVERSIDE AVE            10/5/2016 at 11:09    Wednesday         1   HOMICIDE
2016-00334634   7316 DUDLEY AVE                 10/4/2016 at 22:29    Tuesday          15   FELONIOUS ASSAULT
2016-00334424   7631 GARDEN VALLEY AVE          10/4/2016 at 19:42    Tuesday           5   FELONIOUS ASSAULT
2016-00334198   2100 LAKESIDE AVE E             10/4/2016 at 16:39    Tuesday           7   FELONIOUS ASSAULT
2016-00333790   8014 CRUMB AVE                  10/4/2016 at 10:27    Tuesday           9   FELONIOUS ASSAULT
2016-00333235   LAKEVIEW RD & INGOMAR AVE       10/3/2016 at 20:31    Monday            9   FELONIOUS ASSAULT
2016-00333158   6624 GERTRUDE AVE               10/3/2016 at 19:40    Monday           12   FELONIOUS ASSAULT
2016-00332283   12718 LARCHMERE BLVD            10/3/2016 at 2:00     Monday            6   FELONIOUS ASSAULT
2016-00332089   8015 SIMON AVE                  10/2/2016 at 21:48    Sunday            9   FELONIOUS ASSAULT
2016-00331179   2317 KINKEL AVE                 10/2/2016 at 3:00     Sunday           14   FELONIOUS ASSAULT
2016-00331023   3472 E 108TH ST                 10/1/2016 at 23:30    Saturday          4   FELONIOUS ASSAULT
2016-00330848   10818 COLONIAL CT               10/1/2016 at 21:29    Saturday          6   FELONIOUS ASSAULT
2016-00327717   3432 E 134TH ST                 9/29/2016 at 5:33     Thursday          4   FELONIOUS ASSAULT
2016-00326149   11500 ST CLAIR AVE              9/27/2016 at 22:00    Tuesday           9   FELONIOUS ASSAULT
2016-00324912   5008 MCBRIDE AVE                9/26/2016 at 21:20    Monday            5   FELONIOUS ASSAULT
2016-00323968   943 E 129TH ST                  9/26/2016 at 1:47     Monday           10   FELONIOUS ASSAULT
2016-00323629   598 E 109TH ST                  9/25/2016 at 19:04    Sunday           10   FELONIOUS ASSAULT

                                                                                                                      Page 5 of 22
2016-00322808                 Case: AVE
                E 100TH ST & QUINCY  1:17-cr-00122-JRA     Doc
                                                9/25/2016 at 1:15#:   57-2 Filed: 11/15/19
                                                                        Sunday             6 of 22. ASSAULT
                                                                                      6 FELONIOUS    PageID #: 317
2016-00321894   E 116TH ST & FARRINGDON AVE     9/24/2016 at 3:00       Saturday       2   FELONIOUS ASSAULT
2016-00321404   6927 INDIANA AVE                9/23/2016 at 22:00      Friday        12   FOREIGN THEFT RECOVERY
2016-00323294   E 94TH ST                       9/23/2016 at 16:10      Friday         4   FELONIOUS ASSAULT
2016-00320893   E 94TH ST                       9/23/2016 at 16:10      Friday         4   FELONIOUS ASSAULT
2016-00320775   11610 DURANT AVE                9/23/2016 at 13:30      Friday         9   FELONIOUS ASSAULT
2016-00320721   E 117TH ST                      9/23/2016 at 13:30      Friday         9   FELONIOUS ASSAULT
2016-00319957   2511 E 84TH ST                  9/22/2016 at 21:10      Thursday       6   FELONIOUS ASSAULT
2016-00319653   12940 LORAIN AVE                9/22/2016 at 17:18      Thursday      16   FELONIOUS ASSAULT
2016-00318566   2881 E 114TH ST                 9/21/2016 at 19:30      Wednesday      4   FELONIOUS ASSAULT
2016-00318072   16112 HUNTMERE AVE              9/21/2016 at 12:00      Wednesday      8   FELONIOUS ASSAULT
2016-00317959   18226 HARLAND AVE               9/21/2016 at 4:30       Wednesday      8   FELONIOUS ASSAULT
2016-00317646   E 154TH ST & ST CLAIR AVE       9/21/2016 at 0:53       Wednesday      8   FELONIOUS ASSAULT
2016-00317279   12715 SHAW AVE                  9/20/2016 at 18:39      Tuesday       10   FELONIOUS ASSAULT
2016-00318325   798 E 99TH ST                   9/20/2016 at 16:00      Tuesday        9   FELONIOUS ASSAULT
2016-00316351   E 93RD ST & EMPIRE AVE          9/19/2016 at 23:00      Monday         9   FELONIOUS ASSAULT
2016-00316330   452 DUNDEE DR                   9/19/2016 at 22:00      Monday        10   FELONIOUS ASSAULT
2016-00315651   917 E 105TH ST                  9/19/2016 at 13:29      Monday         9   FELONIOUS ASSAULT
2016-00314264   17002 RIDGETON DR               9/18/2016 at 10:21      Sunday         1   FELONIOUS ASSAULT
2016-00314018   910 E 185TH ST                  9/18/2016 at 2:53       Sunday         8   GRAND THEFT MOTOR VEHICLE
2016-00313414   E 93RD ST                       9/17/2016 at 15:45      Saturday       6   FELONIOUS ASSAULT
2016-00312746   E 31ST ST                       9/17/2016 at 2:46       Saturday       5   FELONIOUS ASSAULT
2016-00312708   E 93RD ST                       9/17/2016 at 1:50       Saturday       6   FELONIOUS ASSAULT
2016-00312670   12125 ANGELUS AVE               9/17/2016 at 1:00       Saturday       2   FELONIOUS ASSAULT
2016-00311414   11513 DURANT AVE                9/16/2016 at 2:30       Friday         9   FELONIOUS ASSAULT
2016-00310882   WADE PARK AVE & CRAWFORD RD 9/15/2016 at 17:28          Thursday       7   FELONIOUS ASSAULT
2016-00310581   1804 E 55TH ST                  9/15/2016 at 13:02      Thursday       7   FELONIOUS ASSAULT
2016-00310358   16809 EUCLID AVE                9/15/2016 at 8:50       Thursday      10   FELONIOUS ASSAULT
2016-00308671   969 E 105TH ST                  9/13/2016 at 21:20      Tuesday        9   ROBBERY
2016-00308454                                   9/13/2016 at 18:30      Tuesday            FELONIOUS ASSAULT
2016-00308359   13333 WAINFLEET AVE             9/13/2016 at 17:27      Tuesday       16   FELONIOUS ASSAULT
2016-00308293   11006 SUPERIOR AVE              9/13/2016 at 16:30      Tuesday        9   FELONIOUS ASSAULT
2016-00306372   3979 PEARL RD                   9/12/2016 at 3:00       Monday        12   FELONIOUS ASSAULT
2016-00324794   3412 W 117TH ST                 9/12/2016 at 1:00       Monday        11   DOMESTIC VIOLENCE
2016-00306134   7401 WOODLAND AVE               9/11/2016 at 21:45      Sunday         5   WEAPONS VIOLATIONS
2016-00305931   TACOMA AVE                      9/11/2016 at 19:15      Sunday         9   FELONIOUS ASSAULT
2016-00305873   NORWOOD RD & SCHADE AVE         9/11/2016 at 18:30      Sunday         7   FELONIOUS ASSAULT
2016-00305200   STOKES BLVD & CEDAR AVE         9/11/2016 at 4:05       Sunday         6   FELONIOUS ASSAULT
2016-00304920   E 91ST ST & ST CLAIR AVE        9/10/2016 at 23:01      Saturday      10   ASSAULT
2016-00304452   4025 E 131ST ST                 9/10/2016 at 15:40      Saturday       2   ASSAULT
2016-00303577   17530 LAKE SHORE BLVD           9/9/2016 at 22:00       Friday         8   FELONIOUS ASSAULT
2016-00303889   467 E 118TH ST                  9/9/2016 at 3:45        Friday        10   FELONIOUS ASSAULT
2016-00302219   10305 PARKGATE AVE              9/8/2016 at 21:00       Thursday       9   FELONIOUS ASSAULT
2016-00302203   6174 BROADWAY AVE               9/8/2016 at 20:00       Thursday      12   FELONIOUS ASSAULT
2016-00301139   4239 LEE RD                     9/8/2016 at 1:35        Thursday       1   FELONIOUS ASSAULT
2016-00300897   3895 W 130TH ST                 9/7/2016 at 20:40       Wednesday     11   FELONIOUS ASSAULT
2016-00300793   E 79TH ST & SIMON AVE           9/7/2016 at 19:18       Wednesday      9   FELONIOUS ASSAULT
2016-00300558   712 LAKEVIEW RD                 9/7/2016 at 16:05       Wednesday      9   FELONIOUS ASSAULT
2016-00300358   8315 DETROIT AVE                9/7/2016 at 13:08       Wednesday     15   ASSAULT
2016-00299938   12530 GRIFFING AVE              9/7/2016 at 2:00        Wednesday      4   FELONIOUS ASSAULT

                                                                                                                       Page 6 of 22
2016-00299696   14217 BENWOOD Case:
                                AVE 1:17-cr-00122-JRA
                                               9/6/2016 atDoc
                                                           21:11#:   57-2 Filed: 11/15/19
                                                                       Tuesday            7 of 22. ASSAULT
                                                                                     1 FELONIOUS    PageID #: 318
2016-00299688   616 E 117TH ST                 9/6/2016 at 21:06       Tuesday        9   FELONIOUS ASSAULT
2016-00298768   801 E 157TH ST                 9/6/2016 at 4:45        Tuesday        8   FELONIOUS ASSAULT
2016-00298596   10716 WOODLAND AVE             9/5/2016 at 23:33       Monday         6   FELONIOUS ASSAULT
2016-00298464   1850 SUPERIOR AVE E            9/5/2016 at 21:23       Monday         7   FELONIOUS ASSAULT
2016-00297078   E 71ST ST & CENTRAL AVE        9/4/2016 at 17:22       Sunday         5   FELONIOUS ASSAULT
2016-00296190   10709 WOODLAND AVE             9/3/2016 at 22:45       Saturday       6   FELONIOUS ASSAULT
2016-00296097   14910 LORAIN AVE               9/3/2016 at 21:34       Saturday      17   FELONIOUS ASSAULT
2016-00295744   3704 COMMUNITY COLLEGE AVE     9/3/2016 at 15:55       Saturday       5   FELONIOUS ASSAULT
2016-00295167   4311 MAPLEDALE AVE             9/3/2016 at 1:50        Saturday      14   FELONIOUS ASSAULT
2016-00295081   11100 EUCLID AVE               9/3/2016 at 0:40        Saturday       6   FELONIOUS ASSAULT
2016-00294892   WADE PARK AVE & CRAWFORD RD 9/2/2016 at 22:13          Friday         7   FELONIOUS ASSAULT
2016-00294872   E 17TH ST & SUPERIOR AVE E     9/2/2016 at 21:45       Friday         7   FELONIOUS ASSAULT
2016-00293290   ST CLAIR AVE & LONDON RD       9/1/2016 at 18:17       Thursday       8   FELONIOUS ASSAULT
2016-00292452   1169 E 60TH ST                 9/1/2016 at 0:33        Thursday       7   FELONIOUS ASSAULT
2016-00292023   16309 ELDAMERE AVE             8/31/2016 at 0:00       Wednesday      1   FELONIOUS ASSAULT
2016-00291152   3799 W 140TH ST                8/30/2016 at 23:44      Tuesday       16   FELONIOUS ASSAULT
2016-00291127   E 61ST ST & SUPERIOR AVE       8/30/2016 at 23:20      Tuesday        7   FELONIOUS ASSAULT
2016-00290966   E 55TH ST & CRAYTON AVE        8/30/2016 at 20:42      Tuesday        5   FELONIOUS ASSAULT
2016-00290973   422 EDDY RD                    8/30/2016 at 20:30      Tuesday       10   FELONIOUS ASSAULT
2016-00290958   1082 E 105TH ST                8/30/2016 at 20:28      Tuesday        9   FELONIOUS ASSAULT
2016-00289240   3408 PARIS AVE                 8/29/2016 at 13:00      Monday        14   FELONIOUS ASSAULT
2016-00288831   12801 EMERY AVE                8/29/2016 at 3:15       Monday        11   FELONIOUS ASSAULT
2016-00288629   E 104TH ST & MILES AVE         8/28/2016 at 21:56      Sunday         2   HOMICIDE
2016-00288476   E 105TH ST & HAMPDEN AVE       8/28/2016 at 19:59      Sunday         9   FELONIOUS ASSAULT
2016-00287686   3481 E 119TH ST                8/28/2016 at 2:50       Sunday         4   FELONIOUS ASSAULT
2016-00287537   E 91ST ST & ST CLAIR AVE       8/28/2016 at 0:10       Sunday        10   FELONIOUS ASSAULT
2016-00284766   12300 MCCRACKEN RD             8/25/2016 at 21:15      Thursday           FELONIOUS ASSAULT
2016-00284401   W 38TH ST                      8/25/2016 at 16:43      Thursday      14   HOMICIDE
2016-00283794   E 55TH ST & QUINCY AVE         8/25/2016 at 2:55       Thursday       5   FELONIOUS ASSAULT
2016-00283541   E 69TH ST & UNION AVE          8/24/2016 at 23:07      Wednesday      6   FELONIOUS ASSAULT
2016-00283516   3044 W 30TH ST                 8/24/2016 at 22:39      Wednesday     14   FELONIOUS ASSAULT
2016-00283164   3249 W 50TH ST                 8/24/2016 at 17:38      Wednesday     14   AGGRAVATED ROBBERY
2016-00283046   12500 CRENNELL AVE             8/24/2016 at 15:58      Wednesday      2   FELONIOUS ASSAULT
2016-00282882   W 140TH ST & EMERY AVE         8/24/2016 at 13:41      Wednesday     16   FELONIOUS ASSAULT
2016-00282296   6005 LUTHER AVE                8/23/2016 at 22:30      Tuesday        7   FELONIOUS ASSAULT
2016-00282261   E 131ST ST & HARVARD AVE       8/23/2016 at 22:15      Tuesday        2   FELONIOUS ASSAULT
2016-00282146   2530 E 82ND ST                 8/23/2016 at 20:30      Tuesday        6   FELONIOUS ASSAULT
2016-00281295   3685 E 49TH ST                 8/23/2016 at 3:55       Tuesday       12   FELONIOUS ASSAULT
2016-00281177   3266 W 117TH ST                8/22/2016 at 23:00      Monday        16   FELONIOUS ASSAULT
2016-00281034   2351 E 22ND ST                 8/22/2016 at 21:44      Monday         5   FELONIOUS ASSAULT
2016-00280658   CLIFFVIEW RD & EUCLID AVE      8/22/2016 at 16:26      Monday        10   FELONIOUS ASSAULT
2016-00280153   4151 E 150TH ST                8/22/2016 at 0:30       Monday         1   ROBBERY
2016-00279421                                  8/21/2016 at 16:10
                E 40TH ST & COMMUNITY COLLEGE AVE                      Sunday         5   FELONIOUS ASSAULT
2016-00279229   9105 CEDAR AVE                 8/21/2016 at 13:42      Sunday         6   FELONIOUS ASSAULT
2016-00278864   4809 QUINCY AVE                8/21/2016 at 4:00       Sunday         5   FELONIOUS ASSAULT
2016-00278727   3444 E 114TH ST                8/21/2016 at 1:46       Sunday         4   FELONIOUS ASSAULT
2016-00278648   15815 PARKGROVE AVE            8/21/2016 at 0:15       Sunday         8   FELONIOUS ASSAULT
2016-00278458   17002 ENDORA RD                8/20/2016 at 21:45      Saturday      10   FELONIOUS ASSAULT
2016-00277790   9354 AMESBURY AVE              8/20/2016 at 11:00      Saturday       7   FELONIOUS ASSAULT

                                                                                                                    Page 7 of 22
2016-00277346   E 114TH ST    Case: 1:17-cr-00122-JRA     Doc
                                               8/19/2016 at     #:
                                                            23:30    57-2  Filed: 11/15/19
                                                                       Friday              8 of 22. ASSAULT
                                                                                      6 FELONIOUS    PageID #: 319
2016-00275549   E 123RD ST                     8/18/2016 at 16:45      Thursday      10   FELONIOUS ASSAULT
2016-00274770   2086 W 117TH ST                8/18/2016 at 1:30       Thursday           FELONIOUS ASSAULT
2016-00274252   10918 CHURCHILL AVE            8/17/2016 at 17:01      Wednesday      9   FELONIOUS ASSAULT
2016-00274186   1425 EAST BLVD                 8/17/2016 at 16:06      Wednesday      9   FELONIOUS ASSAULT
2016-00273654   WADE AVE                       8/17/2016 at 5:50       Wednesday      3   FELONIOUS ASSAULT
2016-00273551   E 14TH ST & SUPERIOR AVE       8/17/2016 at 0:00       Wednesday      7   FELONIOUS ASSAULT
2016-00273204   E 105TH ST & GREENLAWN AVE     8/16/2016 at 19:22      Tuesday        9   FELONIOUS ASSAULT
2016-00273161   3833 DAWNING AVE               8/16/2016 at 18:50      Tuesday       13   FELONIOUS ASSAULT
2016-00272874   1651 E 71ST ST                 8/16/2016 at 14:37      Tuesday        7   FELONIOUS ASSAULT
2016-00272322   2280 E 95TH ST                 8/16/2016 at 1:59       Tuesday        6   FELONIOUS ASSAULT
2016-00271870   E 75TH ST                      8/15/2016 at 18:15      Monday         7   FELONIOUS ASSAULT
2016-00270942   NORWOOD RD                     8/14/2016 at 18:02      Sunday         7   FELONIOUS ASSAULT
2016-00270538   11613 HOPKINS AVE              8/14/2016 at 16:38      Sunday         9   FELONIOUS ASSAULT
2016-00270004   13027 CRENNELL AVE             8/14/2016 at 4:45       Sunday         2   FELONIOUS ASSAULT
2016-00269942   7631 GARDEN VALLEY AVE         8/14/2016 at 3:03       Sunday         5   FELONIOUS ASSAULT
2016-00268706   LEE RD                         8/13/2016 at 3:50       Saturday       1   FELONIOUS ASSAULT
2016-00268328   TURNEY RD & JEFFRIES AVE       8/12/2016 at 21:15      Friday         2   FELONIOUS ASSAULT
2016-00267978   1321 E 112TH ST                8/12/2016 at 17:15      Friday         9   FELONIOUS ASSAULT
2016-00267022   3615 MAPLEDALE AVE             8/11/2016 at 23:25      Thursday      14   FELONIOUS ASSAULT
2016-00266800   1388 E 90TH ST                 8/11/2016 at 20:00      Thursday       7   FELONIOUS ASSAULT
2016-00265763   E 17TH ST & CLARK AVE          8/11/2016 at 0:01       Thursday           RAPE
2016-00265434   E 142ND ST & EDGEWOOD AVE      8/10/2016 at 18:40      Wednesday          FELONIOUS ASSAULT
2016-00265384   17602 TARKINGTON AVE           8/10/2016 at 18:15      Wednesday      1   HOMICIDE
2016-00272695   14109 BENWOOD AVE              8/10/2016 at 11:53      Wednesday      1   FELONIOUS ASSAULT
2016-00265070   10304 HARVARD AVE              8/10/2016 at 11:40      Wednesday      2   FELONIOUS ASSAULT
2016-00264224   E 36TH ST                      8/9/2016 at 22:00       Tuesday        5   FELONIOUS ASSAULT
2016-00263981   700 E 96TH ST                  8/9/2016 at 19:16       Tuesday       10   FELONIOUS ASSAULT
2016-00263975   E 100TH ST & CEDAR AVE         8/9/2016 at 19:05       Tuesday        6   ROBBERY
2016-00263289   2917 E 116TH ST                8/9/2016 at 9:58        Tuesday        4   FELONIOUS ASSAULT
2016-00262984   1846 MANNERING RD              8/9/2016 at 0:30        Tuesday       10   FELONIOUS ASSAULT
2016-00262682   3422 E 76TH ST                 8/8/2016 at 20:00       Monday         6   FELONIOUS ASSAULT
2016-00262557   6408 PEAR AVE                  8/8/2016 at 18:40       Monday        15   DOMESTIC VIOLENCE
2016-00261680   3561 SYKORA RD                 8/8/2016 at 1:15        Monday        12   FELONIOUS ASSAULT
2016-00261494   1040 E 77TH ST                 8/7/2016 at 22:10       Sunday         9   HOMICIDE
2016-00261690   1138 E 78TH ST                 8/7/2016 at 22:00       Sunday         9   KIDNAPPING
2016-00261306   3920 FULTON CT                 8/7/2016 at 19:30       Sunday         3   FELONIOUS ASSAULT
2016-00260493   2204 W 104TH ST                8/7/2016 at 2:23        Sunday        15   FELONIOUS ASSAULT
2016-00260201   1434 CLERMONT RD               8/6/2016 at 22:06       Saturday      10   FELONIOUS ASSAULT
2016-00259519   KINSMAN RD & WOODLAND AVE      8/6/2016 at 11:20       Saturday       5   FELONIOUS ASSAULT
2016-00259221   19215 BELLA DR                 8/6/2016 at 3:36        Saturday       8   ASSAULT
2016-00258890   KINSMAN RD & E 116TH ST        8/5/2016 at 22:09       Friday         4   FELONIOUS ASSAULT
2016-00258867   9628 UNION AVE                 8/5/2016 at 21:47       Friday         6   FELONIOUS ASSAULT
2016-00258705   3313 W 46TH ST                 8/5/2016 at 19:20       Friday        14   FELONIOUS ASSAULT
2016-00257652   4273 E 134TH ST                8/4/2016 at 22:48       Thursday       1   FELONIOUS ASSAULT
2016-00256564   E 70TH ST & KINSMAN RD         8/4/2016 at 2:52        Thursday       5   FELONIOUS ASSAULT
2016-00256485   E 71ST ST                      8/4/2016 at 0:30        Thursday       5   FELONIOUS ASSAULT
2016-00256356   6043 HILLMAN AVE               8/3/2016 at 22:35       Wednesday      5   FELONIOUS ASSAULT
2016-00263401   W 65TH ST & COLGATE AVE        8/3/2016 at 17:00       Wednesday     15   FELONIOUS ASSAULT
2016-00255193   2363 KENNARD RD                8/3/2016 at 0:30        Wednesday      5   FELONIOUS ASSAULT

                                                                                                                     Page 8 of 22
2016-00255008   E 130TH ST    Case: 1:17-cr-00122-JRA
                                               8/2/2016 atDoc
                                                           21:00#:   57-2 Filed: 11/15/19
                                                                       Tuesday            9 of 22. ASSAULT
                                                                                     4 FELONIOUS    PageID #: 320
2016-00254381   3702 W 130TH ST                8/2/2016 at 12:48       Tuesday       16   FELONIOUS ASSAULT
2016-00254043   12300 MCCRACKEN RD             8/2/2016 at 4:31        Tuesday            FELONIOUS ASSAULT
2016-00253392   ALCOY RD                       8/1/2016 at 17:46       Monday             FELONIOUS ASSAULT
2016-00252983   ST CLAIR AVE                   8/1/2016 at 11:29       Monday        10   FELONIOUS ASSAULT
2016-00252605   2083 W 73RD ST                 8/1/2016 at 2:12        Monday        15   FELONIOUS ASSAULT
2016-00252584   E 61ST ST                      8/1/2016 at 1:30        Monday        12   FELONIOUS ASSAULT
2016-00252245   10928 NOTRE DAME AVE           7/31/2016 at 19:40      Sunday         6   FELONIOUS ASSAULT
2016-00251990   12900 HOLBORN AVE              7/31/2016 at 16:00      Sunday         4   GRAND THEFT MOTOR VEHICLE
2016-00251335   18029 EUCLID AVE               7/31/2016 at 1:00       Sunday        10   FELONIOUS ASSAULT
2016-00251140   E 144TH ST & KINSMAN RD        7/30/2016 at 23:00      Saturday       1   FELONIOUS ASSAULT
2016-00251095   E 116TH ST & MELBA AVE         7/30/2016 at 22:15      Saturday       4   FELONIOUS ASSAULT
2016-00250729   11317 ITASCA AVE               7/30/2016 at 16:15      Saturday       9   FELONIOUS ASSAULT
2016-00250148   5502 FRANKLIN BLVD             7/30/2016 at 2:34       Saturday      15   FELONIOUS ASSAULT
2016-00249872   W 45TH ST                      7/29/2016 at 22:20      Friday        13   FELONIOUS ASSAULT
2016-00249671   7511 KINSMAN RD                7/29/2016 at 19:25      Friday         5   ASSAULT
2016-00249495   9824 UNION AVE                 7/29/2016 at 16:49      Friday         6   FELONIOUS ASSAULT
2016-00248328   E 38TH ST & BIVENS DR          7/28/2016 at 18:51      Thursday       5   FELONIOUS ASSAULT
2016-00248121   5364 ST CLAIR AVE              7/28/2016 at 15:30      Thursday      10   FELONIOUS ASSAULT
2016-00247484   3342 SEYMOUR AVE               7/28/2016 at 1:15       Thursday       3   FELONIOUS ASSAULT
2016-00247469   13309 CRENNELL AVE             7/28/2016 at 0:50       Thursday       2   ROBBERY
2016-00246782   13413 BARTLETT AVE             7/27/2016 at 15:10      Wednesday      4   FELONIOUS ASSAULT
2016-00246717   2120 SEYMOUR AVE               7/27/2016 at 14:20      Wednesday     14   FELONIOUS ASSAULT
2016-00246699   E 109TH ST & ST CLAIR AVE      7/27/2016 at 14:02      Wednesday     10   FELONIOUS ASSAULT
2016-00246606   800 E 157TH ST                 7/27/2016 at 12:30      Wednesday      8   FELONIOUS ASSAULT
2016-00246041   E 139TH ST                     7/26/2016 at 22:16      Tuesday        4   FELONIOUS ASSAULT
2016-00245946   2046 W 103RD ST                7/26/2016 at 21:02      Tuesday       15   FELONIOUS ASSAULT
2016-00245852   E 93RD ST & ST CATHERINE AVE   7/26/2016 at 19:41      Tuesday        6   FELONIOUS ASSAULT
2016-00244872   E 79TH ST & SAGAMORE AVE       7/25/2016 at 23:55      Monday         7   FELONIOUS ASSAULT
2016-00244743   1303 CLARK AVE                 7/25/2016 at 22:10      Monday        12   FELONIOUS ASSAULT
2016-00244467   4209 E 131ST ST                7/25/2016 at 17:50      Monday         1   FELONIOUS ASSAULT
2016-00244246   E 123RD ST & SUPERIOR AVE      7/25/2016 at 15:26      Monday         9   FELONIOUS ASSAULT
2016-00243707   11809 ARDEN AVE                7/25/2016 at 4:00       Monday        16   ROBBERY
2016-00243641   936 E 131ST ST                 7/25/2016 at 1:00       Monday        10   FELONIOUS ASSAULT
2016-00243574   E 40TH ST                      7/25/2016 at 0:11       Monday         5   FELONIOUS ASSAULT
2016-00243485   E 40TH ST                      7/24/2016 at 23:00      Sunday         5   FELONIOUS ASSAULT
2016-00243221   E 37TH ST                      7/24/2016 at 19:28      Sunday         5   FELONIOUS ASSAULT
2016-00242570   17027 EUCLID AVE               7/24/2016 at 4:00       Sunday        10   FELONIOUS ASSAULT
2016-00241811   2916 E 117TH ST                7/23/2016 at 16:21      Saturday       4   FELONIOUS ASSAULT
2016-00241488   7514 AETNA RD                  7/23/2016 at 11:10      Saturday      12   FELONIOUS ASSAULT
2016-00241168   ST CLAIR AVE NE & E 9TH ST     7/23/2016 at 2:00       Saturday       3   FELONIOUS ASSAULT
2016-00241104   E 71ST ST & HARVARD AVE        7/23/2016 at 1:21       Saturday      12   FELONIOUS ASSAULT
2016-00241047   E 101ST ST                     7/23/2016 at 0:35       Saturday       7   FELONIOUS ASSAULT
2016-00240864   3589 W 69TH ST                 7/22/2016 at 21:45      Friday        14   ASSAULT
2016-00240666   2704 CLARK AVE                 7/22/2016 at 19:30      Friday        14   ROBBERY
2016-00240368   E 55TH ST & OUTHWAITE AVE      7/22/2016 at 15:30      Friday         5   FELONIOUS ASSAULT
2016-00240348   3691 E 63RD ST                 7/22/2016 at 15:00      Friday        12   FELONIOUS ASSAULT
2016-00239460   4256 E 164TH ST                7/21/2016 at 20:13      Thursday       1   FELONIOUS ASSAULT
2016-00237156   638 E 127TH ST                 7/20/2016 at 3:45       Wednesday     10   HOMICIDE
2016-00237100   4310 CLARK AVE                 7/20/2016 at 2:13       Wednesday      3   FELONIOUS ASSAULT

                                                                                                                      Page 9 of 22
2016-00237058   CLARK AVE Case: 1:17-cr-00122-JRA
                                            7/20/2016 Doc   #:
                                                      at 1:00    57-2Wednesday
                                                                       Filed: 11/15/19 10 of 22.ASSAULT
                                                                                   3 FELONIOUS   PageID #: 321
2016-00237026   881 E 152ND ST              7/20/2016 at 0:29       Wednesday     8   FELONIOUS ASSAULT
2016-00235716   1855 ANSEL RD               7/19/2016 at 3:27       Tuesday       7   FELONIOUS ASSAULT
2016-00235603   1877 E 97TH ST              7/19/2016 at 0:05       Tuesday       7   FELONIOUS ASSAULT
2016-00235399   4477 CASE CT                7/18/2016 at 21:00      Monday        5   FELONIOUS ASSAULT
2016-00235194   2991 E 63RD ST              7/18/2016 at 19:00      Monday        5   FELONIOUS ASSAULT
2016-00235096   W 117TH ST                  7/18/2016 at 17:45      Monday       11   FELONIOUS ASSAULT
2016-00234941   E 88TH ST                   7/18/2016 at 15:35      Monday        6   FELONIOUS ASSAULT
2016-00233230   3813 E 153RD ST             7/17/2016 at 12:36      Sunday        1   FELONIOUS ASSAULT
2016-00232807   EUCLID AVE & CLIFFVIEW RD   7/17/2016 at 2:27       Sunday       10   FELONIOUS ASSAULT
2016-00232805   3365 W 126TH ST             7/17/2016 at 2:25       Sunday       16   FELONIOUS ASSAULT
2016-00232602   BUNDY DR & WOODLAND AVE     7/16/2016 at 23:21      Saturday      5   FELONIOUS ASSAULT
2016-00231519                               7/16/2016 at 3:50       Saturday          FELONIOUS ASSAULT
2016-00231359   SUPERIOR AVE & E 36TH ST    7/16/2016 at 1:13       Saturday      7   FELONIOUS ASSAULT
2016-00231335   16702 KOLLIN AVE            7/16/2016 at 0:45       Saturday      1   FELONIOUS ASSAULT
2016-00231162   12323 PHILLIPS AVE          7/15/2016 at 22:35      Friday        9   FELONIOUS ASSAULT
2016-00231219   3474 E 70TH ST              7/15/2016 at 22:00      Friday        6   FELONIOUS ASSAULT
2016-00230941   E 153RD ST & HARVARD AVE    7/15/2016 at 19:40      Friday        1   FELONIOUS ASSAULT
2016-00230870   4143 E 146TH ST             7/15/2016 at 18:40      Friday        1   FELONIOUS ASSAULT
2016-00229878   1254 E 112TH ST             7/14/2016 at 23:49      Thursday      9   FELONIOUS ASSAULT
2016-00229711   BOSWORTH RD & THRUSH AVE    7/14/2016 at 21:30      Thursday     11   FELONIOUS ASSAULT
2016-00229657   3910 E 102ND ST             7/14/2016 at 20:51      Thursday      2   FELONIOUS ASSAULT
2016-00228089   4239 LEE RD                 7/13/2016 at 17:15      Wednesday     1   FELONIOUS ASSAULT
2016-00268663   2351 E 22ND ST              7/13/2016 at 2:59       Wednesday     5   FELONIOUS ASSAULT
2016-00227387   11500 ST CLAIR AVE          7/13/2016 at 2:35       Wednesday     9   FELONIOUS ASSAULT
2016-00227270   13416 BENWOOD AVE           7/13/2016 at 0:01       Wednesday     2   FELONIOUS ASSAULT
2016-00227238   E 116TH ST & PARKVIEW AVE   7/12/2016 at 23:35      Tuesday       4   FELONIOUS ASSAULT
2016-00227218   E 105TH ST                  7/12/2016 at 22:30      Tuesday       9   FELONIOUS ASSAULT
2016-00227055   E 117 ST & ST CLAIR AVE     7/12/2016 at 19:05      Tuesday      10   FELONIOUS ASSAULT
2016-00226848   1344 E 88TH ST              7/12/2016 at 18:30      Tuesday       7   FELONIOUS ASSAULT
2016-00226539   7112 COLGATE AVE            7/12/2016 at 13:44      Tuesday      15   FELONIOUS ASSAULT
2016-00225952   982 ANSEL RD                7/12/2016 at 0:10       Tuesday       9   FELONIOUS ASSAULT
2016-00225454   E 71ST ST & DONALD AVE      7/11/2016 at 17:00      Monday        7   FELONIOUS ASSAULT
2016-00225075   1329 E 188TH ST             7/11/2016 at 11:45      Monday       10   FELONIOUS ASSAULT
2016-00225027   10524 GOODING AVE           7/11/2016 at 11:26      Monday        9   FELONIOUS ASSAULT
2016-00224747   3353 E 125TH ST             7/11/2016 at 2:50       Monday        4   FELONIOUS ASSAULT
2016-00224399   1474 E 174TH ST             7/10/2016 at 21:35      Sunday       10   FELONIOUS ASSAULT
2016-00224351   4005 E 131ST ST             7/10/2016 at 21:11      Sunday        2   FELONIOUS ASSAULT
2016-00223466   4714 CLINTON AVE            7/10/2016 at 3:20       Sunday        3   FELONIOUS ASSAULT
2016-00223365   587 E 128TH ST              7/10/2016 at 1:30       Sunday       10   FELONIOUS ASSAULT
2016-00223145   E 84TH ST & DECKER AVE      7/9/2016 at 22:15       Saturday      7   FELONIOUS ASSAULT
2016-00222075   13814 RUGBY RD              7/9/2016 at 2:02        Saturday      8   FELONIOUS ASSAULT
2016-00222005   13401 FERRIS AVE            7/9/2016 at 0:51        Saturday      1   FELONIOUS ASSAULT
2016-00222000   E 123RD ST & INGOMAR AVE    7/9/2016 at 0:46        Saturday      9   FELONIOUS ASSAULT
2016-00221868   7200 WADE PARK AVE          7/8/2016 at 22:30       Friday        7   FELONIOUS ASSAULT
2016-00221845   3963 E 123RD ST             7/8/2016 at 22:12       Friday        2   FELONIOUS ASSAULT
2016-00220695   12701 ARLINGTON AVE         7/8/2016 at 0:00        Friday       10   FELONIOUS ASSAULT
2016-00219515   3646 E 149TH ST             7/7/2016 at 3:00        Thursday      2   FELONIOUS ASSAULT
2016-00219526   URBANA RD & EUCLID AVE      7/7/2016 at 0:20        Thursday     10   FELONIOUS ASSAULT
2016-00219290   3568 FULTON RD              7/6/2016 at 22:16       Wednesday    14   FELONIOUS ASSAULT

                                                                                                                 Page 10 of 22
2016-00219080   453 DUNDEE DRCase: 1:17-cr-00122-JRA
                                               7/6/2016 atDoc
                                                           19:10#:   57-2Wednesday
                                                                           Filed: 11/15/19 11 of 22.ASSAULT
                                                                                       10 FELONIOUS  PageID #: 322
2016-00218968   W 77TH ST                      7/6/2016 at 17:45        Wednesday    15   FELONIOUS ASSAULT
2016-00218327   3193 W 48TH ST                 7/6/2016 at 7:30         Wednesday    14   DOMESTIC VIOLENCE
2016-00217794   931 THORNHILL DR               7/5/2016 at 20:34        Tuesday      10   HOMICIDE
2016-00217565   3885 E 144TH ST                7/5/2016 at 17:50        Tuesday       2   FELONIOUS ASSAULT
2016-00216662   4322 CLARK AVE                 7/5/2016 at 1:02         Tuesday       3   FELONIOUS ASSAULT
2016-00216392   11111 LA ROSE AVE              7/4/2016 at 22:58        Monday        2   FELONIOUS ASSAULT
2016-00216294   1453 W 107TH ST                7/4/2016 at 22:00        Monday       11   FELONIOUS ASSAULT
2016-00218655   11111 LA ROSE AVE              7/4/2016 at 21:30        Monday        2   FELONIOUS ASSAULT
2016-00216801   10119 DETROIT AVE              7/4/2016 at 21:15        Monday       11   FELONIOUS ASSAULT
2016-00215979   1163 E 123RD ST                7/4/2016 at 20:24        Monday        9   FELONIOUS ASSAULT
2016-00215176   5307 WOODLAND AVE              7/4/2016 at 2:00         Monday        5   FELONIOUS ASSAULT
2016-00214853   11809 BUCKINGHAM AVE           7/3/2016 at 22:35        Sunday        6   FELONIOUS ASSAULT
2016-00214672   E 162ND ST & SORRENTO AVE      7/3/2016 at 20:51        Sunday        1   FELONIOUS ASSAULT
2016-00214385   E 28TH ST                      7/3/2016 at 16:00        Sunday        5   FELONIOUS ASSAULT
2016-00213512   3202 E 137TH ST                7/2/2016 at 22:10        Saturday      4   FELONIOUS ASSAULT
2016-00212456   W 38TH ST                      7/2/2016 at 2:15         Saturday     14   FELONIOUS ASSAULT
2016-00212271   17923 NEFF RD                  7/2/2016 at 0:21         Saturday      8   FELONIOUS ASSAULT
2016-00212917   E 55 ST & CHESTER AV           7/1/2016 at 23:30        Friday        7   FELONIOUS ASSAULT
2016-00211558   E 105TH ST                     7/1/2016 at 14:12        Friday        9   FELONIOUS ASSAULT
2016-00222707   2501 E 59TH ST                 7/1/2016 at 13:00        Friday        5   CHILD ENDANGERING
2016-00335134   1745 W 25TH ST                 7/1/2016 at 5:00         Friday        3   FELONIOUS ASSAULT
2016-00210981   2919 E 130TH ST                6/30/2016 at 23:55       Thursday      4   FELONIOUS ASSAULT
2016-00210065   3404 WALTON AVE                6/30/2016 at 9:00        Thursday     14   FELONIOUS ASSAULT
2016-00209325   E 46TH ST & CENTRAL AVE        6/29/2016 at 17:43       Wednesday     5   FELONIOUS ASSAULT
2016-00208553   16511 BILTMORE AVE             6/29/2016 at 0:00        Wednesday     1   FELONIOUS ASSAULT
2016-00208476   2051 CORNELL RD                6/28/2016 at 23:20       Tuesday       6   FELONIOUS ASSAULT
2016-00208232   2351 E 22ND ST                 6/28/2016 at 19:38       Tuesday       5   FELONIOUS ASSAULT
2016-00207236   E 156TH ST                     6/27/2016 at 23:00       Monday        8   FELONIOUS ASSAULT
2016-00205690   E 136TH ST & HARVARD AVE       6/26/2016 at 19:00       Sunday        2   FELONIOUS ASSAULT
2016-00205587   2249 PAYNE AVE                 6/26/2016 at 17:49       Sunday        7   FELONIOUS ASSAULT
2016-00204999   1730 W 25TH ST                 6/26/2016 at 4:10        Sunday        3   FELONIOUS ASSAULT
2016-00204927   989 THORNHILL DR               6/26/2016 at 2:00        Sunday       10   FELONIOUS ASSAULT
2016-00205293   3567 E 143RD ST                6/25/2016 at 23:40       Saturday      2   FELONIOUS ASSAULT
2016-00204576   E 102ND ST & DOVE AVE          6/25/2016 at 21:55       Saturday      2   FELONIOUS ASSAULT
2016-00204060   3578 W 120TH ST                6/25/2016 at 14:28       Saturday     11   FELONIOUS ASSAULT
2016-00203546   W 104TH ST & WESTERN AVE       6/25/2016 at 2:30        Saturday     15   FELONIOUS ASSAULT
2016-00203518   2512 CEDAR AVE                 6/25/2016 at 1:58        Saturday      5   WEAPONS VIOLATIONS
2016-00202924   BEMAN AVE & WARNER RD          6/24/2016 at 17:15       Friday        2   FELONIOUS ASSAULT
2016-00202646   3483 W 99TH ST                 6/24/2016 at 13:20       Friday       11   FELONIOUS ASSAULT
2016-00202244   5307 WOODLAND AVE              6/24/2016 at 2:41        Friday        5   FELONIOUS ASSAULT
2016-00201069   1712 E 55TH ST                 6/23/2016 at 2:00        Thursday      7   FELONIOUS ASSAULT
2016-00200805   2801 CENTRAL AVE               6/22/2016 at 21:34       Wednesday     5   FELONIOUS ASSAULT
2016-00200573   E 164TH ST                     6/22/2016 at 19:50       Wednesday         FELONIOUS ASSAULT
2016-00200229   ONTARIO ST                     6/22/2016 at 16:10       Wednesday     3   FELONIOUS ASSAULT
2016-00199605   3513 E 131ST ST                6/22/2016 at 6:30        Wednesday     4   FELONIOUS ASSAULT
2016-00198544   W 87TH ST & LAKE AVE           6/21/2016 at 12:30       Tuesday      15   FELONIOUS ASSAULT
2016-00197828   E 61ST ST & WOODLAND AVE       6/20/2016 at 19:45       Monday        5   FELONIOUS ASSAULT
2016-00196932   14724 WEMPLE RD                6/20/2016 at 4:45        Monday       10   FELONIOUS ASSAULT
2016-00196854   1121 E 72ND ST                 6/20/2016 at 2:54        Monday       10   FELONIOUS ASSAULT

                                                                                                                     Page 11 of 22
2016-00196822                Case: 1:17-cr-00122-JRA
                3325 W 54TH ST                 6/20/2016 Doc   #:
                                                         at 2:31    57-2Monday
                                                                          Filed: 11/15/19 12 of 22.ASSAULT
                                                                                      14 FELONIOUS  PageID #: 323
2016-00196819   W SUPERIOR AVE                 6/20/2016 at 2:00       Monday        3   FELONIOUS ASSAULT
2016-00196745   700 W ST CLAIR AVE             6/20/2016 at 1:34       Monday        3   FELONIOUS ASSAULT
2016-00199883   3132 W 58TH ST                 6/20/2016 at 1:00       Monday        3   FELONIOUS ASSAULT
2016-00196290   11814 FOREST AVE               6/19/2016 at 21:03      Sunday        4   FELONIOUS ASSAULT
2016-00195490   7111 IVY AVE                   6/19/2016 at 2:52       Sunday        6   FELONIOUS ASSAULT
2016-00195354   CLARK AVE & W 44TH ST          6/19/2016 at 0:50       Sunday        3   FELONIOUS ASSAULT
2016-00194478   15222 WATERLOO RD              6/18/2016 at 6:00       Saturday      8   FELONIOUS ASSAULT
2016-00194354   727 E 95TH ST                  6/18/2016 at 0:30       Saturday     10   DOMESTIC VIOLENCE
2016-00194012   WARNER RD                      6/17/2016 at 23:50      Friday        2   FELONIOUS ASSAULT
2016-00193761   700 E 159TH ST                 6/17/2016 at 20:45      Friday        8   FELONIOUS ASSAULT
2016-00193410   E 93RD ST                      6/17/2016 at 16:00      Friday        6   FELONIOUS ASSAULT
2016-00193210   4303 PEARL RD                  6/17/2016 at 13:30      Friday       13   FELONIOUS ASSAULT
2016-00192788   18014 FAIRVILLE AVE            6/17/2016 at 3:35       Friday       17   FELONIOUS ASSAULT
2016-00192687   BROADWAY AVE                   6/16/2016 at 23:00      Thursday     12   FELONIOUS ASSAULT
2016-00191562   E 30TH ST                      6/16/2016 at 3:22       Thursday      7   FELONIOUS ASSAULT
2016-00191511   653 E 130TH ST                 6/16/2016 at 1:00       Thursday     10   AGGRAVATED ASSAULT
2016-00191304   E 123RD ST                     6/15/2016 at 21:42      Wednesday    10   FELONIOUS ASSAULT
2016-00190243   1046 ADDISON RD                6/15/2016 at 0:02       Wednesday     7   FELONIOUS ASSAULT
2016-00190020   13317 WOODWORTH AVE            6/14/2016 at 21:12      Tuesday      10   FELONIOUS ASSAULT
2016-00188566   1916 E 59TH ST                 6/13/2016 at 18:00      Monday        7   FELONIOUS ASSAULT
2016-00188090   E 130TH ST & WOODSIDE AVE      6/13/2016 at 12:28      Monday       10   FELONIOUS ASSAULT
2016-00187778   11619 LORAIN AVE               6/13/2016 at 1:45       Monday       11   FELONIOUS ASSAULT
2016-00187664   11619 LORAIN AVE               6/13/2016 at 1:45       Monday       11   FELONIOUS ASSAULT
2016-00187490   1763 E 65TH ST                 6/12/2016 at 22:28      Sunday        7   FELONIOUS ASSAULT
2016-00187285   1082 E 105TH ST                6/12/2016 at 19:25      Sunday        9   FELONIOUS ASSAULT
2016-00186994   14201 HARVARD AVE              6/12/2016 at 15:28      Sunday        1   FELONIOUS ASSAULT
2016-00185634   LEE RD                         6/11/2016 at 13:00      Saturday      1   FELONIOUS ASSAULT
2016-00185730   4110 WARRENSVILLE CENTER RD    6/11/2016 at 1:00       Saturday          FELONIOUS ASSAULT
2016-00183680   942 ROYAL RD                   6/10/2016 at 0:55       Friday        8   FELONIOUS ASSAULT
2016-00183402   3641 E 147TH ST                6/9/2016 at 20:17       Thursday      2   FELONIOUS ASSAULT
2016-00183693   20000 HARVARD AVE              6/9/2016 at 1:19        Thursday          FELONIOUS ASSAULT
2016-00182504   20000 HARVARD AVE              6/8/2016 at 23:00       Wednesday         FELONIOUS ASSAULT
2016-00182308   12600 EDMONTON AVE             6/8/2016 at 22:00       Wednesday    10   FELONIOUS ASSAULT
2016-00181890   3278 E 132ND ST                6/8/2016 at 15:39       Wednesday     4   FELONIOUS ASSAULT
2016-00179444   13506 CLIFFORD AVE             6/6/2016 at 16:52       Monday       16   DOMESTIC VIOLENCE
2016-00179272   7209 GARDEN VALLEY AVE         6/6/2016 at 14:50       Monday        5   FELONIOUS ASSAULT
2016-00178741   1200 E 55TH ST                 6/6/2016 at 3:35        Monday       10   FELONIOUS ASSAULT
2016-00178202   7510 BRINSMADE AVE             6/5/2016 at 17:00       Sunday        3   FELONIOUS ASSAULT
2016-00177658   8217 DORVER AVE                6/5/2016 at 7:10        Sunday        2   FELONIOUS ASSAULT
2016-00177350   861 E 149TH ST                 6/5/2016 at 0:12        Sunday       10   FELONIOUS ASSAULT
2016-00176824   11705 BUCKEYE RD               6/4/2016 at 16:35       Saturday      6   FELONIOUS ASSAULT
2016-00176671   W 47TH ST & CLARK AVE          6/4/2016 at 14:20       Saturday      3   FELONIOUS ASSAULT
2016-00176239   11100 EUCLID AVE               6/4/2016 at 4:00        Saturday      6   FELONIOUS ASSAULT
2016-00176119   1260 E 60TH ST                 6/4/2016 at 2:15        Saturday      7   FELONIOUS ASSAULT
2016-00175558   3910 E 102ND ST                6/3/2016 at 18:00       Friday        2   FELONIOUS ASSAULT
2016-00174741   3378 E 49TH ST                 6/3/2016 at 1:00        Friday        5   FELONIOUS ASSAULT
2016-00174640   11217 GREENWICH AVE            6/2/2016 at 23:57       Thursday      2   FELONIOUS ASSAULT
2016-00174441   W 58TH ST & PACIFIC AVE        6/2/2016 at 20:45       Thursday     14   FELONIOUS ASSAULT
2016-00173591   10305 ELWELL AVE               6/2/2016 at 1:00        Thursday      4   FELONIOUS ASSAULT

                                                                                                                    Page 12 of 22
2016-00172248                Case: 1:17-cr-00122-JRA
                E 26TH ST & HAMILTON  AVE      6/1/2016 atDoc
                                                           8:27#:   57-2Wednesday
                                                                          Filed: 11/15/19 13 of 22.ASSAULT
                                                                                      7 FELONIOUS   PageID #: 324
2016-00172076   1633 E 49TH ST                 6/1/2016 at 2:43        Wednesday     7   FELONIOUS ASSAULT
2016-00172088   E 110TH ST & SUPERIOR AVE      6/1/2016 at 2:40        Wednesday     9   FELONIOUS ASSAULT
2016-00172053   E 153RD ST                     6/1/2016 at 1:57        Wednesday     1   FELONIOUS ASSAULT
2016-00172015   6200 FULLERTON AVE             6/1/2016 at 0:54        Wednesday    12   FELONIOUS ASSAULT
2016-00171996   JUDSON DR                      6/1/2016 at 0:31        Wednesday     1   FELONIOUS ASSAULT
2016-00172018   E 45TH ST & SUPERIOR AVE       6/1/2016 at 0:00        Wednesday    10   DOMESTIC VIOLENCE
2016-00171599   7133 BRINSMADE AVE             5/31/2016 at 19:15      Tuesday       3   FELONIOUS ASSAULT
2016-00170491   3151 W 111TH ST                5/30/2016 at 23:24      Monday       11   FELONIOUS ASSAULT
2016-00170535   12300 MCCRACKEN RD             5/30/2016 at 20:00      Monday            FELONIOUS ASSAULT
2016-00169498   11404 NOTRE DAME AVE           5/30/2016 at 8:00       Monday        6   FELONIOUS ASSAULT
2016-00169247   1180 MAIN AVE                  5/30/2016 at 0:00       Monday        3   FELONIOUS ASSAULT
2016-00169194   4578 W 174TH ST                5/29/2016 at 23:20      Sunday       17   FELONIOUS ASSAULT
2016-00168344   2997 E 123RD ST                5/29/2016 at 8:52       Sunday        4   FELONIOUS ASSAULT
2016-00168013   13309 CHAPELSIDE AVE           5/29/2016 at 0:19       Sunday        2   FELONIOUS ASSAULT
2016-00167834   E 147TH ST & LAWNDALE AVE      5/28/2016 at 22:04      Saturday      1   FELONIOUS ASSAULT
2016-00167905   KINSMAN RD                     5/28/2016 at 22:00      Saturday      1   FELONIOUS ASSAULT
2016-00167762   1545 W 25TH ST                 5/28/2016 at 21:15      Saturday      3   FELONIOUS ASSAULT
2016-00167006   W 33RD ST & SACKETT AVE        5/28/2016 at 9:12       Saturday     14   FELONIOUS ASSAULT
2016-00166199   E 136TH ST                     5/27/2016 at 18:10      Friday        2   FELONIOUS ASSAULT
2016-00165641   3627 E 118TH ST                5/27/2016 at 10:41      Friday        4   FELONIOUS ASSAULT
2016-00164298   E 123RD ST & BUCKEYE RD        5/26/2016 at 12:03      Thursday      6   FELONIOUS ASSAULT
2016-00164146   3526 E 113TH ST                5/26/2016 at 9:43       Thursday      2   FELONIOUS ASSAULT
2016-00163951   14201 HARVARD AVE              5/26/2016 at 4:23       Thursday      1   GRAND THEFT MOTOR VEHICLE
2016-00163947   W 44TH ST & CLARK AVE          5/26/2016 at 4:07       Thursday      3   FELONIOUS ASSAULT
2016-00163662   11411 HOPKINS AVE              5/25/2016 at 22:11      Wednesday     9   FELONIOUS ASSAULT
2016-00163556   10022 NORTH BLVD               5/25/2016 at 20:45      Wednesday     9   DEAD BODY
2016-00163537   E 93RD ST & MILES AVE          5/25/2016 at 20:30      Wednesday     2   FELONIOUS ASSAULT
2016-00163423   E 79TH ST & GARDEN VALLEY AVE 5/25/2016 at 19:19       Wednesday     5   FELONIOUS ASSAULT
2016-00163295   11122 MOUNT OVERLOOK AVE       5/25/2016 at 17:15      Wednesday     6   DOMESTIC VIOLENCE
2016-00163282   10526 GOODING AVE              5/25/2016 at 17:00      Wednesday     9   FELONIOUS ASSAULT
2016-00162985   890 E 130TH ST                 5/25/2016 at 13:36      Wednesday    10   BURGLARY
2016-00162542   7211 CLARK AVE                 5/25/2016 at 2:59       Wednesday     3   FELONIOUS ASSAULT
2016-00162302   3407 MEYER AVE                 5/24/2016 at 22:19      Tuesday      14   FELONIOUS ASSAULT
2016-00162178   E 111TH ST & MELBA AVE         5/24/2016 at 20:39      Tuesday       4   FELONIOUS ASSAULT
2016-00160685   E 140TH ST & ABELL AVE         5/23/2016 at 17:56      Monday        1   FELONIOUS ASSAULT
2016-00160443   W 105TH PL & WESTERN AVE       5/23/2016 at 14:45      Monday       15   FELONIOUS ASSAULT
2016-00160392   3346 W 86TH ST                 5/23/2016 at 14:10      Monday       14   FELONIOUS ASSAULT
2016-00161559   3410 E 132ND ST                5/23/2016 at 11:57      Monday        4   FELONIOUS ASSAULT
2016-00159846   4170 LEE RD                    5/23/2016 at 1:30       Monday        1   FELONIOUS ASSAULT
2016-00158762   13020 MILES AVE                5/22/2016 at 2:35       Sunday        2   FELONIOUS ASSAULT
2016-00158838   4209 E 131ST ST                5/22/2016 at 2:25       Sunday        1   ROBBERY
2016-00158654   2072 W 93RD ST                 5/22/2016 at 0:15       Sunday       15   ROBBERY
2016-00157559   E 116TH ST & SHAKER BLVD       5/21/2016 at 2:39       Saturday      6   FELONIOUS ASSAULT
2016-00158541   E 126TH ST & KINSMAN RD        5/21/2016 at 2:30       Saturday      4   DOMESTIC VIOLENCE
2016-00158974   881 E 152ND ST                 5/21/2016 at 0:30       Saturday      8   FELONIOUS ASSAULT
2016-00157353   E 151ST ST                     5/20/2016 at 22:45      Friday        1   FELONIOUS ASSAULT
2016-00157049   9914 OSTEND AVE                5/20/2016 at 18:50      Friday        9   FELONIOUS ASSAULT
2016-00156917   3049 E 55TH ST                 5/20/2016 at 16:50      Friday        5   FELONIOUS ASSAULT
2016-00156752   ROSA PARKS DR & SUPERIOR AVE 5/20/2016 at 12:00        Friday        9   FELONIOUS ASSAULT

                                                                                                                     Page 13 of 22
2016-00154827   1163 E 123RD Case:
                             ST     1:17-cr-00122-JRA
                                                5/18/2016 Doc   #:
                                                          at 21:52   57-2Wednesday
                                                                           Filed: 11/15/19 14 of 22.ASSAULT
                                                                                       9 FELONIOUS   PageID #: 325
2016-00154689   3378 E 49TH ST                  5/18/2016 at 20:01      Wednesday     5   FELONIOUS ASSAULT
2016-00153993   6538 NEWMAN AVE                 5/18/2016 at 9:00       Wednesday     5   FELONIOUS ASSAULT
2016-00153833   5901 DENISON AVE                5/18/2016 at 2:00       Wednesday    14   FELONIOUS ASSAULT
2016-00153198   11619 LORAIN AVE                5/17/2016 at 1:30       Tuesday      11   FELONIOUS ASSAULT
2016-00152465   10203 KENNEDY AVE               5/16/2016 at 22:46      Monday        4   FELONIOUS ASSAULT
2016-00152430   ANSEL RD & BELLEVUE AVE         5/16/2016 at 22:00      Monday        9   FELONIOUS ASSAULT
2016-00152409   3550 E 154TH ST                 5/16/2016 at 21:45      Monday        1   FELONIOUS ASSAULT
2016-00152211   9714 AETNA RD                   5/16/2016 at 18:50      Monday        2   FELONIOUS ASSAULT
2016-00152064   LAKEVIEW RD & OHLMAN AVE        5/16/2016 at 16:44      Monday        9   FELONIOUS ASSAULT
2016-00151992   LAKEVIEW RD & OHLMAN AVE        5/16/2016 at 15:47      Monday        9   FELONIOUS ASSAULT
2016-00151363   3135 W 52ND ST                  5/15/2016 at 23:45      Sunday        3   FELONIOUS ASSAULT
2016-00150243   9801 PRINCE AVE                 5/14/2016 at 22:10      Saturday      2   ROBBERY
2016-00149372   1397 E 93RD ST                  5/14/2016 at 3:00       Saturday      7   FELONIOUS ASSAULT
2016-00149341   3106 FULTON RD                  5/14/2016 at 2:41       Saturday     14   FELONIOUS ASSAULT
2016-00150376   9105 CEDAR AVE                  5/14/2016 at 0:00       Saturday      6   ASSAULT
2016-00149044   E 9TH ST                        5/13/2016 at 21:35      Friday        5   ROBBERY
2016-00148854   7920 GOLDEN AVE                 5/13/2016 at 19:00      Friday        6   FELONIOUS ASSAULT
2016-00147923   E 79TH ST & CENTRAL AVE         5/13/2016 at 1:30       Friday        5   FELONIOUS ASSAULT
2016-00146489   4235 E 114TH ST                 5/11/2016 at 23:00      Wednesday     2   FELONIOUS ASSAULT
2016-00146329   W 77TH ST & DETROIT AVE         5/11/2016 at 21:12      Wednesday    15   FELONIOUS ASSAULT
2016-00146067   3305 SEARSDALE AVE              5/11/2016 at 17:58      Wednesday    13   FELONIOUS ASSAULT
2016-00145739   E 144TH ST                      5/11/2016 at 13:24      Wednesday     1   FELONIOUS ASSAULT
2016-00145323   9300 EUCLID AVE                 5/11/2016 at 2:02       Wednesday     6   FELONIOUS ASSAULT
2016-00145304   3623 E 139TH ST                 5/11/2016 at 1:22       Wednesday     2   FELONIOUS ASSAULT
2016-00145015   8818 YALE AVE                   5/10/2016 at 20:11      Tuesday       9   FELONIOUS ASSAULT
2016-00144124   E 146TH ST & MILVERTON RD       5/9/2016 at 23:40       Monday        1   FELONIOUS ASSAULT
2016-00144068   E 88TH ST & BESSEMER AVE        5/9/2016 at 22:50       Monday        6   FELONIOUS ASSAULT
2016-00144026   7506 BRINSMADE AVE              5/9/2016 at 21:50       Monday        3   FELONIOUS ASSAULT
2016-00144015   E 140TH ST & KINSMAN RD         5/9/2016 at 21:50       Monday        1   FELONIOUS ASSAULT
2016-00143758   E 40TH ST                       5/9/2016 at 17:10       Monday        5   FELONIOUS ASSAULT
2016-00143597   FERN CT & W 22ND PL             5/9/2016 at 15:45       Monday       12   FELONIOUS ASSAULT
2016-00143557   W 89TH ST & DETROIT AVE         5/9/2016 at 15:22       Monday       15   ASSAULT
2016-00143499   3411 E 49TH ST                  5/9/2016 at 14:35       Monday        5   FELONIOUS ASSAULT
2016-00143480   E 77TH ST & ST CLAIR AVE        5/9/2016 at 14:11       Monday       10   FELONIOUS ASSAULT
2016-00143361   BRYANT AVE & PARKWOOD DR        5/9/2016 at 12:00       Monday        9   FELONIOUS ASSAULT
2016-00142912   1066 WHEELOCK RD                5/9/2016 at 0:51        Monday        9   FELONIOUS ASSAULT
2016-00142908   13520 KELSO AVE                 5/9/2016 at 0:35        Monday        8   WEAPONS VIOLATIONS
2016-00142874   E 116TH ST                      5/8/2016 at 23:30       Sunday        4   FELONIOUS ASSAULT
2016-00142838   E 79TH ST                       5/8/2016 at 23:23       Sunday        9   FELONIOUS ASSAULT
2016-00142933   E 87TH ST & SUPERIOR AVE        5/8/2016 at 22:40       Sunday        7   FELONIOUS ASSAULT
2016-00142751   4065 E 153RD ST                 5/8/2016 at 22:11       Sunday        1   FELONIOUS ASSAULT
2016-00142687   E 87TH ST & SUPERIOR AVE        5/8/2016 at 21:11       Sunday        7   FELONIOUS ASSAULT
2016-00142649   423 E 123RD ST                  5/8/2016 at 20:47       Sunday        8   FELONIOUS ASSAULT
2016-00142567   427 E 123RD ST                  5/8/2016 at 19:49       Sunday        8   FELONIOUS ASSAULT
2016-00142304   1430 E 53RD ST                  5/8/2016 at 15:33       Sunday       10   FELONIOUS ASSAULT
2016-00142052   E 79TH ST & MEDINA AVE          5/8/2016 at 10:53       Sunday        7   FELONIOUS ASSAULT
2016-00141849   LEE RD & HARVARD AVE            5/8/2016 at 4:27        Sunday        1   FELONIOUS ASSAULT
2016-00141731   E 74TH ST & CEDAR AVE           5/8/2016 at 1:40        Sunday        5   FELONIOUS ASSAULT
2016-00141620   6614 HARVARD AVE                5/7/2016 at 23:30       Saturday     12   FELONIOUS ASSAULT

                                                                                                                     Page 14 of 22
2016-00141670   E 133RD ST Case: 1:17-cr-00122-JRA
                                             5/7/2016 atDoc
                                                         22:30#:   57-2Saturday
                                                                         Filed: 11/15/19 15 of 22.ASSAULT
                                                                                     4 FELONIOUS   PageID #: 326
2016-00141514   LEE RD & HARVARD AVE         5/7/2016 at 21:40        Saturday      1   FELONIOUS ASSAULT
2016-00141333   1023 E 141ST ST              5/7/2016 at 19:39        Saturday     10   FELONIOUS ASSAULT
2016-00141392   1319 E 66TH ST               5/7/2016 at 19:35        Saturday      7   FELONIOUS ASSAULT
2016-00141332   1323 E 66TH ST               5/7/2016 at 19:35        Saturday      7   FELONIOUS ASSAULT
2016-00141173   8500 SUPERIOR AVE            5/7/2016 at 16:27        Saturday      7   FELONIOUS ASSAULT
2016-00140498   E 55TH ST                    5/7/2016 at 1:50         Saturday      5   FELONIOUS ASSAULT
2016-00140480   5612 HARVARD AVE             5/7/2016 at 1:40         Saturday     12   DEAD BODY
2016-00140285   1210 E 87TH ST               5/6/2016 at 22:00        Friday        7   FELONIOUS ASSAULT
2016-00140242   686 E 99TH ST                5/6/2016 at 21:50        Friday       10   FELONIOUS ASSAULT
2016-00139227   E 140TH ST & KINSMAN RD      5/6/2016 at 2:45         Friday        1   FELONIOUS ASSAULT
2016-00139082   3558 E 153RD ST              5/5/2016 at 23:00        Thursday      1   FELONIOUS ASSAULT
2016-00138335   12000 HARVARD AVE            5/5/2016 at 12:01        Thursday      2   FELONIOUS ASSAULT
2016-00137870   W 83RD ST & DETROIT AVE      5/4/2016 at 22:55        Wednesday    15   FELONIOUS ASSAULT
2016-00137853   8304 KORMAN AVE              5/4/2016 at 22:46        Wednesday     9   FELONIOUS ASSAULT
2016-00137766   3230 E 140TH ST              5/4/2016 at 21:03        Wednesday     4   FELONIOUS ASSAULT
2016-00137756   4395 E 143RD ST              5/4/2016 at 20:55        Wednesday     1   FELONIOUS ASSAULT
2016-00137665   952 E 79TH ST                5/4/2016 at 19:42        Wednesday     9   FELONIOUS ASSAULT
2016-00137622   4395 E 143RD ST              5/4/2016 at 18:55        Wednesday     1   FELONIOUS ASSAULT
2016-00137579   WAYSIDE RD & LONDON RD       5/4/2016 at 18:19        Wednesday     8   FELONIOUS ASSAULT
2016-00136790   E 144TH ST & MILES AVE       5/4/2016 at 2:20         Wednesday     1   FELONIOUS ASSAULT
2016-00136747   13411 MILES AVE              5/4/2016 at 1:22         Wednesday     1   FELONIOUS ASSAULT
2016-00136713   E 71ST ST & HARVARD AVE      5/4/2016 at 0:17         Wednesday    12   FELONIOUS ASSAULT
2016-00136683   1333 W 67TH ST               5/3/2016 at 23:30        Tuesday      15   FELONIOUS ASSAULT
2016-00136737   11100 EUCLID AVE             5/3/2016 at 23:25        Tuesday       6   FELONIOUS ASSAULT
2016-00136606   E 79TH ST & ABERDEEN AVE     5/3/2016 at 22:23        Tuesday       7   FELONIOUS ASSAULT
2016-00136542   E 131ST ST & UNION AVE       5/3/2016 at 21:20        Tuesday       4   FELONIOUS ASSAULT
2016-00135535   6028 SUPERIOR AVE            5/3/2016 at 1:42         Tuesday       7   GRAND THEFT MOTOR VEHICLE
2016-00135250   11301 CONTINENTAL AVE        5/2/2016 at 19:17        Monday        4   FELONIOUS ASSAULT
2016-00135230   I 90 W & E 156TH EXIT        5/2/2016 at 18:52        Monday        8   FELONIOUS ASSAULT
2016-00135614   W 70TH ST & CLARK AVE        5/2/2016 at 6:03         Monday       15   FELONIOUS ASSAULT
2016-00133981   E 131ST ST & MARSTON AVE     5/1/2016 at 14:05        Sunday        2   FELONIOUS ASSAULT
2016-00133937   HOUGH AVE & E 90TH ST        5/1/2016 at 13:36        Sunday        7   MENACING
2016-00133934   11110 EUCLID AVE             5/1/2016 at 13:34        Sunday        6   FELONIOUS ASSAULT
2016-00133661   9105 CEDAR AVE               5/1/2016 at 5:49         Sunday        6   FELONIOUS ASSAULT
2016-00133622   11600 SHAKER BLVD            5/1/2016 at 4:33         Sunday        6   FELONIOUS ASSAULT
2016-00133571   2351 E 22ND ST               5/1/2016 at 2:51         Sunday        5   FELONIOUS ASSAULT
2016-00133056   3672 BOSWORTH RD             4/30/2016 at 16:54       Saturday     11   FELONIOUS ASSAULT
2016-00132409   7822 ST CLAIR AVE            4/30/2016 at 1:00        Saturday      9   FELONIOUS ASSAULT
2016-00131713   W 110TH ST & LORAIN AVE      4/29/2016 at 14:23       Friday       11   FELONIOUS ASSAULT
2016-00132097   E 55TH ST & CENTRAL AVE      4/29/2016 at 9:20        Friday        5   FELONIOUS ASSAULT
2016-00130995   14415 TRISKETT RD            4/28/2016 at 19:45       Thursday     16   FELONIOUS ASSAULT
2016-00130910   E 30TH ST                    4/28/2016 at 18:24       Thursday      5   FELONIOUS ASSAULT
2016-00130843   3319 LENNOX AVE              4/28/2016 at 17:00       Thursday     13   DOMESTIC VIOLENCE
2016-00130511   660 E 131ST ST               4/28/2016 at 10:43       Thursday     10   FELONIOUS ASSAULT
2016-00130382   3441 E 73RD ST               4/28/2016 at 8:12        Thursday      6   FELONIOUS ASSAULT
2016-00129887   1586 E 84TH ST               4/27/2016 at 18:41       Wednesday     7   FELONIOUS ASSAULT
2016-00129440   E 30TH ST & CARNEGIE AVE     4/27/2016 at 12:12       Wednesday     5   FELONIOUS ASSAULT
2016-00129365   EUCLID AVE & GREEN RD        4/26/2016 at 23:00       Tuesday      10   FELONIOUS ASSAULT
2016-00128811   4500 LEE RD                  4/26/2016 at 20:03       Tuesday       1   FELONIOUS ASSAULT

                                                                                                                    Page 15 of 22
2016-00128768   8502 MADISONCase:
                              AVE    1:17-cr-00122-JRA
                                                 4/26/2016 Doc   #: 57-2Tuesday
                                                           at 19:15       Filed: 11/15/19 16 of 22.ASSAULT
                                                                                      15 FELONIOUS  PageID #: 327
2016-00128675   12432 ST CLAIR AVE               4/26/2016 at 18:03   Tuesday     10   ASSAULT
2016-00128058   3602 E 140TH ST                  4/26/2016 at 5:00    Tuesday      2   DOMESTIC VIOLENCE
2016-00127083   1253 E 115TH ST                  4/25/2016 at 12:02   Monday       9   FELONIOUS ASSAULT
2016-00126602   4239 LEE RD                      4/24/2016 at 21:57   Sunday       1   FELONIOUS ASSAULT
2016-00126306   E 57TH ST                        4/24/2016 at 16:30   Sunday       5   ROBBERY
2016-00125683   2317 SELZER AVE                  4/24/2016 at 1:25    Sunday      12   FELONIOUS ASSAULT
2016-00125651   EDDY RD                          4/24/2016 at 0:53    Sunday      10   FELONIOUS ASSAULT
2016-00125632                                    4/24/2016 at 0:33    Sunday           FELONIOUS ASSAULT
2016-00125272   BROADWAY AVE                     4/23/2016 at 18:50   Saturday    12   FELONIOUS ASSAULT
2016-00125109   E 83RD ST & CENTRAL AVE          4/23/2016 at 16:45   Saturday     6   FELONIOUS ASSAULT
2016-00124426   E 71ST ST & HARVARD AVE          4/23/2016 at 0:27    Saturday    12   FELONIOUS ASSAULT
2016-00124773   2315 E 59TH ST                   4/23/2016 at 0:01    Saturday     5   MISSING PERSON
2016-00124312   3690 E 57TH ST                   4/22/2016 at 22:00   Friday      12   FELONIOUS ASSAULT
2016-00124273   E 131ST ST                       4/22/2016 at 21:30   Friday       2   FELONIOUS ASSAULT
2016-00123600   2500 METRO HEALTH DR             4/22/2016 at 4:30    Friday      14   FELONIOUS ASSAULT
2016-00121921   E 93RD ST                        4/20/2016 at 21:50   Wednesday    6   FELONIOUS ASSAULT
2016-00121771   12308 PHILLIPS AVE               4/20/2016 at 19:40   Wednesday    9   FELONIOUS ASSAULT
2016-00121281   3904 E 123RD ST                  4/20/2016 at 12:47   Wednesday    2   ASSAULT
2016-00120122   STORER AVE & W 36TH ST           4/19/2016 at 14:22   Tuesday          FELONIOUS ASSAULT
2016-00119971   E 86TH ST & KENMORE AVE          4/19/2016 at 11:51   Tuesday      7   FELONIOUS ASSAULT
2016-00119460   E 82ND ST                        4/18/2016 at 21:00   Monday       7   FELONIOUS ASSAULT
2016-00119370   E 88TH ST                        4/18/2016 at 20:55   Monday       7   FELONIOUS ASSAULT
2016-00119321   1761 ALCOY RD                    4/18/2016 at 20:22   Monday      10   FELONIOUS ASSAULT
2016-00118887   1189 EAST BLVD                   4/18/2016 at 14:30   Monday       9   ROBBERY
2016-00118836   12523 ST CLAIR AVE               4/18/2016 at 14:07   Monday       8   FELONIOUS ASSAULT
2016-00118800   12625 EDMONTON AVE               4/18/2016 at 13:37   Monday      10   FELONIOUS ASSAULT
2016-00118762   E 166TH ST & ST CLAIR AVE        4/18/2016 at 13:07   Monday       8   FELONIOUS ASSAULT
2016-00118463   19608 TIVERTON RD                4/18/2016 at 7:38    Monday      10   ASSAULT
2016-00117951   W 25TH ST                        4/17/2016 at 18:30   Sunday      14   ROBBERY
2016-00117835   2947 E 121ST ST                  4/17/2016 at 17:31   Sunday       4   UNAUTHORIZED USE/MOTOR VEHICLE
2016-00117126   E 125TH ST & ST CLAIR AVE        4/17/2016 at 2:18    Sunday       8   FELONIOUS ASSAULT
2016-00117115   13207 CARRINGTON AVE             4/17/2016 at 1:30    Sunday      16   FELONIOUS ASSAULT
2016-00117033   SUPERIOR AVE & ADDISON RD        4/17/2016 at 0:50    Sunday       7   ASSAULT
2016-00115837   E 55TH ST                        4/16/2016 at 4:15    Saturday     5   FELONIOUS ASSAULT
2016-00115715   3009 PAYNE AVE                   4/16/2016 at 2:00    Saturday     7   FELONIOUS ASSAULT
2016-00115745   16419 EUCLID AVE                 4/16/2016 at 1:00    Saturday    10   FELONIOUS ASSAULT
2016-00115603   14216 ST JAMES AVE               4/15/2016 at 23:20   Friday      16   FELONIOUS ASSAULT
2016-00115480   LEE RD & HARVARD AVE             4/15/2016 at 22:20   Friday       1   FELONIOUS ASSAULT
2016-00114300   2351 E 22ND ST                   4/15/2016 at 2:20    Friday       5   FELONIOUS ASSAULT
2016-00113723   4007 ST CLAIR AVE                4/14/2016 at 16:40   Thursday    10   FELONIOUS ASSAULT
2016-00113141   10002 PARMELEE AVE               4/14/2016 at 4:50    Thursday     9   FELONIOUS ASSAULT
2016-00112797   1312 E 75TH PL                   4/13/2016 at 19:55   Wednesday    7   FELONIOUS ASSAULT
2016-00112776   2475 GREENVALE RD                4/13/2016 at 19:39   Wednesday   10   FELONIOUS ASSAULT
2016-00112512   3338 W 43RD ST                   4/13/2016 at 15:43   Wednesday   14   FELONIOUS ASSAULT
2016-00112432   3796 E 114TH ST                  4/13/2016 at 14:30   Wednesday    2   FELONIOUS ASSAULT
2016-00112108   8517 DECKER AVE                  4/12/2016 at 18:30   Tuesday      7   FELONIOUS ASSAULT
2016-00112168   12204 LORAIN AVE                 4/12/2016 at 17:30   Tuesday     16   FELONIOUS ASSAULT
2016-00111392   1348 E 86TH ST                   4/12/2016 at 16:22   Tuesday      7   FELONIOUS ASSAULT
2016-00110202   2439 E 55TH ST                   4/11/2016 at 14:53   Monday       5   FELONIOUS ASSAULT

                                                                                                                        Page 16 of 22
2016-00110020   3118 W 14TH STCase: 1:17-cr-00122-JRA
                                                4/11/2016 Doc   #:
                                                          at 11:34   57-2Monday
                                                                           Filed: 11/15/19 17 of 22.ASSAULT
                                                                                       12 FELONIOUS  PageID #: 328
2016-00109588   7318 SUPERIOR AVE               4/10/2016 at 22:30      Sunday        7   FELONIOUS ASSAULT
2016-00109582   2079 N GREEN RD                 4/10/2016 at 22:24      Sunday       10   FELONIOUS ASSAULT
2016-00109249   3397 W 63RD ST                  4/10/2016 at 15:19      Sunday       14   FELONIOUS ASSAULT
2016-00108926   I 90 W & MLK ENTR               4/10/2016 at 3:15       Sunday       10   FELONIOUS ASSAULT
2016-00108783   723 E 95TH ST                   4/10/2016 at 1:16       Sunday       10   FELONIOUS ASSAULT
2016-00107562   E 123RD ST                      4/8/2016 at 23:00       Friday        9   FELONIOUS ASSAULT
2016-00107531   1338 GIDDINGS RD                4/8/2016 at 22:48       Friday        7   FELONIOUS ASSAULT
2016-00107434   E 105TH ST                      4/8/2016 at 20:54       Friday        9   FELONIOUS ASSAULT
2016-00107205   873 E 128TH ST                  4/8/2016 at 17:25       Friday       10   THEFT
2016-00106423   987 THORNHILL DR                4/7/2016 at 23:15       Thursday     10   FELONIOUS ASSAULT
2016-00105979   E 117TH ST                      4/7/2016 at 15:39       Thursday     10   FELONIOUS ASSAULT
2016-00105856   14519 DETROIT AVE               4/7/2016 at 10:00       Thursday          FELONIOUS ASSAULT
2016-00105273   11712 ABLEWHITE AVE             4/6/2016 at 22:44       Wednesday    10   FELONIOUS ASSAULT
2016-00103958   4096 E 74TH ST                  4/5/2016 at 19:44       Tuesday      12   FELONIOUS ASSAULT
2016-00103635   3029 W 117TH ST                 4/5/2016 at 15:03       Tuesday      11   FELONIOUS ASSAULT
2016-00102459   EDDY RD & ST CLAIR AVE          4/4/2016 at 10:00       Monday       10   FELONIOUS ASSAULT
2016-00102157   10719 KIMBERLEY AVE             4/4/2016 at 0:18        Monday        9   FELONIOUS ASSAULT
2016-00101780   10502 HULDA AVE                 4/3/2016 at 16:48       Sunday        6   FELONIOUS ASSAULT
2016-00101442   2749 WOODHILL RD                4/3/2016 at 10:09       Sunday        6   FELONIOUS ASSAULT
2016-00101502   2190 AMBLESIDE DR               4/3/2016 at 5:00        Sunday        6   FELONIOUS ASSAULT
2016-00100155   8808 DETROIT AVE                4/2/2016 at 5:00        Saturday     15   FELONIOUS ASSAULT
2016-00100022   18416 ST CLAIR AVE              4/2/2016 at 2:14        Saturday     10   FELONIOUS ASSAULT
2016-00099008   2500 METRO HEALTH DR            4/1/2016 at 7:30        Friday       14   FELONIOUS ASSAULT
2016-00098864   12300 MCCRACKEN RD              4/1/2016 at 2:15        Friday            FELONIOUS ASSAULT
2016-00133426   8514 JEFFRIES AVE               3/31/2016 at 23:30      Thursday      2   FELONIOUS ASSAULT
2016-00099034   1378 W 87TH ST                  3/31/2016 at 21:00      Thursday     15   FELONIOUS ASSAULT
2016-00098627   8202 WADE PARK AVE              3/31/2016 at 20:29      Thursday      7   FELONIOUS ASSAULT
2016-00098050   2133 W 98TH ST                  3/31/2016 at 12:45      Thursday     15   FELONIOUS ASSAULT
2016-00097663   E 110TH ST & WOODLAND AVE       3/31/2016 at 1:33       Thursday      6   FELONIOUS ASSAULT
2016-00096935   3920 E 66TH ST                  3/30/2016 at 13:37      Wednesday    12   FELONIOUS ASSAULT
2016-00169427   E 89TH ST & HOUGH AVE           3/30/2016 at 4:00       Wednesday     7   FELONIOUS ASSAULT
2016-00096567   E 127TH ST                      3/30/2016 at 1:59       Wednesday     2   FELONIOUS ASSAULT
2016-00096299   3255 W 56TH ST                  3/29/2016 at 20:21      Tuesday      14   FELONIOUS ASSAULT
2016-00096152   4074 LEE RD                     3/29/2016 at 18:07      Tuesday       1   FELONIOUS ASSAULT
2016-00095656   1358 E 90TH ST                  3/29/2016 at 9:55       Tuesday       7   FELONIOUS ASSAULT
2016-00094985   2905 E 120TH ST                 3/28/2016 at 16:29      Monday        4   FELONIOUS ASSAULT
2016-00094405   11421 LARDET AVE                3/28/2016 at 3:05       Monday        4   FELONIOUS ASSAULT
2016-00094309   1448 W 101ST ST                 3/28/2016 at 0:50       Monday       11   FELONIOUS ASSAULT
2016-00093252   CENTER ST & FALL ST             3/27/2016 at 2:35       Sunday        3   FELONIOUS ASSAULT
2016-00093218   E 55TH ST & WOODLAND AVE        3/27/2016 at 0:10       Sunday        5   ROBBERY
2016-00092101   E 173RD ST & HARVARD AVE        3/26/2016 at 2:19       Saturday      1   FELONIOUS ASSAULT
2016-00091064   910 WHEELOCK RD                 3/25/2016 at 6:45       Friday        9   FELONIOUS ASSAULT
2016-00090950   11500 FIDELITY AVE              3/25/2016 at 2:05       Friday       11   FELONIOUS ASSAULT
2016-00089784   6804 GERTRUDE AVE               3/24/2016 at 5:14       Thursday     12   FELONIOUS ASSAULT
2016-00089669   3914 HENRITZE AVE               3/24/2016 at 0:41       Thursday     13   FELONIOUS ASSAULT
2016-00088851   1320 E 114TH ST                 3/23/2016 at 12:36      Wednesday     9   FELONIOUS ASSAULT
2016-00088342   1225 E 83RD ST                  3/22/2016 at 22:08      Tuesday       7   FELONIOUS ASSAULT
2016-00090592   E 71ST ST                       3/22/2016 at 21:30      Tuesday      12   FELONIOUS ASSAULT
2016-00088127   E 108TH ST                      3/22/2016 at 19:25      Tuesday       9   FELONIOUS ASSAULT

                                                                                                                     Page 17 of 22
2016-00088103                Case:AVE
                10512 GREENLAWN     1:17-cr-00122-JRA
                                                3/22/2016 Doc   #:
                                                          at 18:30   57-2Tuesday
                                                                           Filed: 11/15/19 18 of 22.ASSAULT
                                                                                       9 FELONIOUS   PageID #: 329
2016-00087963   9920 WADE PARK AVE              3/22/2016 at 17:12      Tuesday       9   FELONIOUS ASSAULT
2016-00087866   10813 HATHAWAY AVE              3/22/2016 at 15:59      Tuesday       9   FELONIOUS ASSAULT
2016-00087824   7315 GUTHRIE AVE                3/22/2016 at 15:22      Tuesday      15   FELONIOUS ASSAULT
2016-00089320   HILLVIEW RD & OLYMPIA RD        3/22/2016 at 0:30       Tuesday      10   FELONIOUS ASSAULT
2016-00087196   2459 WASHINGTON AVE             3/21/2016 at 22:54      Monday        3   FELONIOUS ASSAULT
2016-00087120   3609 RIVERSIDE AVE              3/21/2016 at 21:19      Monday       14   FELONIOUS ASSAULT
2016-00086835   E 55TH ST                       3/21/2016 at 16:00      Monday        5   FELONIOUS ASSAULT
2016-00086997   E 110TH ST & SUPERIOR AVE       3/21/2016 at 15:00      Monday        9   ROBBERY
2016-00087022   2526 E 55TH ST                  3/21/2016 at 3:25       Monday        5   FELONIOUS ASSAULT
2016-00086039   8003 BROADWAY AVE               3/20/2016 at 20:35      Sunday       12   ROBBERY
2016-00085846   1395 E 25TH ST                  3/20/2016 at 16:10      Sunday        7   FELONIOUS ASSAULT
2016-00085704   E 82ND ST & SUPERIOR AVE        3/20/2016 at 12:57      Sunday        7   FELONIOUS ASSAULT
2016-00085699   424 E 115TH ST                  3/20/2016 at 12:49      Sunday       10   FELONIOUS ASSAULT
2016-00085388   E 115TH ST & SELLERS AVE        3/20/2016 at 2:40       Sunday       10   FELONIOUS ASSAULT
2016-00084763   3003 TAMPA AVE                  3/19/2016 at 14:30      Saturday     13   ROBBERY
2016-00084742   7900 BROADWAY AVE               3/19/2016 at 14:00      Saturday     12   FELONIOUS ASSAULT
2016-00083914   E 97TH ST & PARKVIEW AVE        3/18/2016 at 18:47      Friday        4   FELONIOUS ASSAULT
2016-00083403   12306 OSCEOLA AVE               3/18/2016 at 9:50       Friday        9   FELONIOUS ASSAULT
2016-00083230   WOODLAND AVE                    3/18/2016 at 3:30       Friday        6   FELONIOUS ASSAULT
2016-00083192   E 118TH ST & ST CLAIR AVE       3/18/2016 at 2:43       Friday       10   FELONIOUS ASSAULT
2016-00082740   E 140TH ST & WATERLOO RD        3/17/2016 at 20:03      Thursday      8   FELONIOUS ASSAULT
2016-00082719   2238 E 74TH ST                  3/17/2016 at 19:46      Thursday      5   FELONIOUS ASSAULT
2016-00082411   2018 W 89TH ST                  3/17/2016 at 16:00      Thursday     15   FELONIOUS ASSAULT
2016-00082256   3374 E 93RD ST                  3/17/2016 at 13:46      Thursday      6   FELONIOUS ASSAULT
2016-00081674   E 90TH ST                       3/16/2016 at 21:48      Wednesday     7   FELONIOUS ASSAULT
2016-00080583   8502 MADISON AVE                3/16/2016 at 0:20       Wednesday    15   FELONIOUS ASSAULT
2016-00080128   2716 CEDAR AVE                  3/15/2016 at 17:12      Tuesday       5   ASSAULT
2016-00080050   E 116TH ST & UNION AVE          3/15/2016 at 16:18      Tuesday       2   ASSAULT
2016-00079352   12300 MCCRACKEN RD              3/15/2016 at 0:00       Tuesday           FELONIOUS ASSAULT
2016-00079159   7027 ST CLAIR AVE               3/14/2016 at 19:30      Monday       10   FELONIOUS ASSAULT
2016-00078939   3155 MARTIN LUTHER KING JR DR   3/14/2016 at 17:56      Monday        4   FELONIOUS ASSAULT
2016-00078724   9333 MANOR AVE                  3/14/2016 at 15:19      Monday        4   FELONIOUS ASSAULT
2016-00078540   10749 CHURCHILL AVE             3/14/2016 at 12:28      Monday        9   FELONIOUS ASSAULT
2016-00077977   3575 E 105TH ST                 3/13/2016 at 21:45      Sunday        2   FELONIOUS ASSAULT
2016-00077721   E 123RD ST                      3/13/2016 at 17:04      Sunday        9   FELONIOUS ASSAULT
2016-00077573   E 52ND ST                       3/13/2016 at 14:07      Sunday       12   FELONIOUS ASSAULT
2016-00077224   E 79TH ST & GARDEN VALLEY AVE 3/13/2016 at 4:00         Sunday        5   FELONIOUS ASSAULT
2016-00077174   7310 LORAIN AVE                 3/13/2016 at 3:25       Sunday       15   FELONIOUS ASSAULT
2016-00077198   12517 CRENNELL AVE              3/13/2016 at 2:00       Sunday        2   DOMESTIC VIOLENCE
2016-00077001   15812 WATERLOO RD               3/12/2016 at 23:36      Saturday      8   FELONIOUS ASSAULT
2016-00077018   15715 LORAIN AVE                3/12/2016 at 23:00      Saturday     17   FELONIOUS ASSAULT
2016-00076780   W 89TH ST & MADISON AVE         3/12/2016 at 19:45      Saturday     15   FELONIOUS ASSAULT
2016-00076674   E 105TH ST & ST CLAIR AVE       3/12/2016 at 18:11      Saturday      9   FELONIOUS ASSAULT
2016-00076078   10608 SHAKER BLVD               3/12/2016 at 7:18       Saturday      6   FELONIOUS ASSAULT
2016-00075876   12305 EDMONTON AVE              3/12/2016 at 0:40       Saturday     10   FELONIOUS ASSAULT
2016-00075661   E 40TH ST & WOODLAND AVE        3/11/2016 at 20:30      Friday        5   FELONIOUS ASSAULT
2016-00075201   519 E 115TH ST                  3/11/2016 at 13:45      Friday       10   FELONIOUS ASSAULT
2016-00074803   2232 ROCKWELL AVE               3/11/2016 at 2:00       Friday        7   FELONIOUS ASSAULT
2016-00073719   2500 METRO HEALTH DR            3/10/2016 at 2:30       Thursday     14   FELONIOUS ASSAULT

                                                                                                                     Page 18 of 22
2016-00073704   14222 LORAINCase:
                              AVE   1:17-cr-00122-JRA
                                                3/10/2016 Doc   #:
                                                          at 2:05    57-2Thursday
                                                                           Filed: 11/15/19 19 of 22.ASSAULT
                                                                                       16 FELONIOUS  PageID #: 330
2016-00076973   2351 E 22ND ST                  3/9/2016 at 22:15       Wednesday     5   FELONIOUS ASSAULT
2016-00073366   E 131 ST                        3/9/2016 at 19:05       Wednesday         FELONIOUS ASSAULT
2016-00073200   E 123RD ST & PHILLIPS AVE       3/9/2016 at 17:21       Wednesday     9   FELONIOUS ASSAULT
2016-00073073   5706 HUSS AVE                   3/9/2016 at 16:00       Wednesday    12   FELONIOUS ASSAULT
2016-00073651   E 105TH ST & LEE AVE            3/9/2016 at 0:43        Wednesday     9   FELONIOUS ASSAULT
2016-00072386   4016 DENISON AVE                3/8/2016 at 22:00       Tuesday      14   FELONIOUS ASSAULT
2016-00072188   7400 WADE PARK AVE              3/8/2016 at 21:31       Tuesday       7   FELONIOUS ASSAULT
2016-00072173   CORLETT AVE & E 124TH ST        3/8/2016 at 21:00       Tuesday       4   FELONIOUS ASSAULT
2016-00072050   WEST BLVD                       3/8/2016 at 19:48       Tuesday      11   FELONIOUS ASSAULT
2016-00071934   E 36TH ST                       3/8/2016 at 18:35       Tuesday       5   FELONIOUS ASSAULT
2016-00076503   W 44TH ST                       3/8/2016 at 9:20        Tuesday       3   FELONIOUS ASSAULT
2016-00071147   ONTARIO ST & EUCLID AVE         3/8/2016 at 2:50        Tuesday       3   FELONIOUS ASSAULT
2016-00070953   18610 CHEROKEE AVE              3/7/2016 at 23:07       Monday        8   FELONIOUS ASSAULT
2016-00070885   1386 RUSSELL RD                 3/7/2016 at 21:47       Monday        7   FELONIOUS ASSAULT
2016-00070478   16321 HUNTMERE AVE              3/7/2016 at 16:00       Monday        8   FELONIOUS ASSAULT
2016-00070064   5612 LUTHER AVE                 3/7/2016 at 10:23       Monday        7   FELONIOUS ASSAULT
2016-00069199   HARVARD AVE                     3/6/2016 at 12:42       Sunday        2   FELONIOUS ASSAULT
2016-00069162   E 124TH ST & HOLBORN AVE        3/6/2016 at 12:01       Sunday        4   AGGRAVATED ROBBERY
2016-00068937   13288 HARVARD AVE               3/6/2016 at 5:00        Sunday        1   FELONIOUS ASSAULT
2016-00068933   9203 KINSMAN RD                 3/6/2016 at 4:45        Sunday        6   FELONIOUS ASSAULT
2016-00068817   6029 SUPERIOR AVE               3/6/2016 at 1:55        Sunday        7   FELONIOUS ASSAULT
2016-00067832   3813 LONGWOOD AVE               3/5/2016 at 5:05        Saturday      5   FELONIOUS ASSAULT
2016-00067972   E 124TH ST & LARCHMERE BLVD     3/5/2016 at 1:30        Saturday      6   FELONIOUS ASSAULT
2016-00067095   MARTIN LUTHER KING JR DR        3/4/2016 at 14:35       Friday        2   ROBBERY
2016-00066476   EDDY RD & ST CLAIR AVE          3/3/2016 at 21:00       Thursday     10   FELONIOUS ASSAULT
2016-00066407   E 65TH ST & KENYON AVE          3/3/2016 at 20:55       Thursday     12   CARRYING CONCEALED WEAPON
2016-00065441   E 93RD ST & CHESTER AVE         3/2/2016 at 13:00       Wednesday     7   FELONIOUS ASSAULT
2016-00064107   W 73RD ST                       3/1/2016 at 17:20       Tuesday      15   FELONIOUS ASSAULT
2016-00063959   E 162ND ST                      3/1/2016 at 14:25       Tuesday       8   FELONIOUS ASSAULT
2016-00063672   11600 MILES AVE                 3/1/2016 at 10:00       Tuesday       2   FELONIOUS ASSAULT
2016-00063522   10313 ELWELL AVE                2/29/2016 at 23:30      Monday        4   FELONIOUS ASSAULT
2016-00062324   FULTON RD                       2/29/2016 at 4:09       Monday        3   FELONIOUS ASSAULT
2016-00061139   4301 STATE RD                   2/28/2016 at 1:50       Sunday       13   FELONIOUS ASSAULT
2016-00061873   LUTHER AVE                      2/28/2016 at 1:35       Sunday        7   FELONIOUS ASSAULT
2016-00059852   E 116TH ST                      2/26/2016 at 23:28      Friday        6   FELONIOUS ASSAULT
2016-00058749   8022 MARYLAND AVE               2/25/2016 at 22:50      Thursday      2   ROBBERY
2016-00058043   3585 E 116TH ST                 2/25/2016 at 10:50      Thursday      2   FELONIOUS ASSAULT
2016-00057619   9425 CARTON AVE                 2/24/2016 at 22:05      Wednesday     6   FELONIOUS ASSAULT
2016-00057126   9718 LAMONTIER AVE              2/24/2016 at 14:30      Wednesday     4   FELONIOUS ASSAULT
2016-00056658   2692 W 41ST ST                  2/24/2016 at 0:30       Wednesday     3   FELONIOUS ASSAULT
2016-00055578   3219 SARATOGA AVE               2/23/2016 at 3:49       Tuesday      13   DOMESTIC VIOLENCE
2016-00054397   17322 HARVARD AVE               2/22/2016 at 2:24       Monday        1   FELONIOUS ASSAULT
2016-00053955   7916 DUDLEY AVE                 2/21/2016 at 16:58      Sunday       15   DOMESTIC VIOLENCE
2016-00053638   4126 E 112TH ST                 2/21/2016 at 10:50      Sunday        2   FELONIOUS ASSAULT
2016-00053629   2934 E 115TH ST                 2/20/2016 at 22:00      Saturday      4   ASSAULT
2016-00052953   3674 E 48TH ST                  2/20/2016 at 18:58      Saturday     12   FELONIOUS ASSAULT
2016-00052856   E 91ST PL & WADE PARK AVE       2/20/2016 at 15:20      Saturday      7   AGGRAVATED ROBBERY
2016-00053474   7610 CARSON AVE                 2/20/2016 at 4:50       Saturday      5   FELONIOUS ASSAULT
2016-00052110   4322 CLARK AVE                  2/20/2016 at 3:45       Saturday      3   FELONIOUS ASSAULT

                                                                                                                      Page 19 of 22
2016-00052062   3934 W 117TH Case:
                             ST     1:17-cr-00122-JRA
                                                2/20/2016 Doc   #: 57-2Saturday
                                                          at 2:38         Filed: 11/15/19 20 of 22.ASSAULT
                                                                                      11 FELONIOUS  PageID   #: 331
2016-00052066   6602 HARVARD AVE                2/20/2016 at 2:35      Saturday       12 FELONIOUS ASSAULT
2016-00052020   3029 W 117TH ST                 2/20/2016 at 1:50      Saturday       11 FELONIOUS ASSAULT
2016-00051932   5400 HERMAN AVE                 2/20/2016 at 0:05      Saturday       15 FELONIOUS ASSAULT
2016-00051915   9010 KENMORE AVE                2/19/2016 at 23:50     Friday          7 FELONIOUS ASSAULT
2016-00050712   4170 LEE RD                     2/19/2016 at 2:05      Friday          1 FELONIOUS ASSAULT
2016-00050742   4301 STATE RD                   2/19/2016 at 1:45      Friday         13 FELONIOUS ASSAULT
2016-00050706   4301 STATE RD                   2/19/2016 at 1:45      Friday         13 FELONIOUS ASSAULT
2016-00050665   W 117TH ST                      2/19/2016 at 0:30      Friday         11 FELONIOUS ASSAULT
2016-00050396   2350 LORAIN AVE                 2/18/2016 at 15:55     Thursday        3 ASSAULT
2016-00067051   11709 KINSMAN RD                2/17/2016 at 19:30     Wednesday       4 FELONIOUS ASSAULT
2016-00047506   DREXMORE RD                     2/16/2016 at 0:35      Tuesday         6 FELONIOUS ASSAULT
2016-00047228   1360 W 9TH ST                   2/15/2016 at 18:37     Monday          3 ROBBERY
2016-00047211   12600 WATTERSON AVE             2/15/2016 at 18:00     Monday          2 FELONIOUS ASSAULT
2016-00046799   BROADWAY AVE & WHITEHEAD AVE 2/15/2016 at 9:15         Monday          2 FELONIOUS ASSAULT
2016-00046624   3777 E 114TH ST                 2/15/2016 at 1:15      Monday          2 FELONIOUS ASSAULT
2016-00045750   NORWOOD RD                      2/14/2016 at 2:40      Sunday         10 ROBBERY
2016-00045547   E 59TH ST & WOODLAND AVE        2/13/2016 at 19:55     Saturday        5 FELONIOUS ASSAULT
2016-00044822   4495 W 56TH ST                  2/13/2016 at 2:40      Saturday       13 FELONIOUS ASSAULT
2016-00044789   18416 ST CLAIR AVE              2/13/2016 at 1:45      Saturday       10 FELONIOUS ASSAULT
2016-00044723   3359 W 117TH ST                 2/13/2016 at 0:10      Saturday       11 FELONIOUS ASSAULT
2016-00044173   E 123RD ST                      2/12/2016 at 14:00     Friday          2 FELONIOUS ASSAULT
2016-00043768   E 127TH ST                      2/12/2016 at 2:30      Friday         10 FELONIOUS ASSAULT
2016-00044804   5002 MEMPHIS AVE                2/12/2016 at 2:10      Friday         13 FELONIOUS ASSAULT
2016-00044237   3348 W 90TH ST                  2/10/2016 at 21:30     Wednesday      11 FELONIOUS ASSAULT
2016-00042235   10914 HARVARD AVE               2/10/2016 at 17:25     Wednesday       2 FELONIOUS ASSAULT
2016-00042232   2002 SPRING RD                  2/10/2016 at 17:25     Wednesday      12 FELONIOUS ASSAULT
2016-00041480   E 55TH ST & SUPERIOR AVE        2/9/2016 at 23:00      Tuesday         7 FELONIOUS ASSAULT
2016-00040194   1363 CLEARAIRE RD               2/8/2016 at 18:18      Monday         10 FELONIOUS ASSAULT
2016-00038926   15816 PYTHIAS AVE               2/7/2016 at 13:00      Sunday          8 FELONIOUS ASSAULT
2016-00038681   7911 ELTON AVE                  2/7/2016 at 6:00       Sunday         15 FELONIOUS ASSAULT
2016-00038484   8607 DETROIT AVE                2/7/2016 at 0:15       Sunday         15 FELONIOUS ASSAULT
2016-00038341   11100 EUCLID AVE                2/6/2016 at 20:56      Saturday        6 FELONIOUS ASSAULT
2016-00038168   CABLE AVE & ADOLPHA AVE         2/6/2016 at 18:28      Saturday        5 FELONIOUS ASSAULT
2016-00037498   E 117TH ST & WILLIAMS AVE       2/6/2016 at 2:45       Saturday        6 FELONIOUS ASSAULT
2016-00037481   3343 E 135TH ST                 2/6/2016 at 0:25       Saturday        4 FELONIOUS ASSAULT
2016-00084579   CLEVELAND MEMORIAL SHRWAY W &2/4/2016    at 17:08
                                                 EDGEWATER      PARK EXIT
                                                                       Thursday       15 FELONIOUS ASSAULT
2016-00035475   2500 W 40TH ST                  2/4/2016 at 9:49       Thursday        3 FELONIOUS ASSAULT
2016-00035023   10120 ST CLAIR AVE              2/3/2016 at 21:10      Wednesday       9 FELONIOUS ASSAULT
2016-00034123   7508 COLGATE AVE                2/3/2016 at 5:45       Wednesday      15 FELONIOUS ASSAULT
2016-00034099   3622 E 149TH ST                 2/3/2016 at 4:10       Wednesday       2 FELONIOUS ASSAULT
2016-00034621   E 102ND ST                      2/2/2016 at 23:00      Tuesday         2 FELONIOUS ASSAULT
2016-00033783   3918 E 140TH ST                 2/2/2016 at 20:00      Tuesday         2 FELONIOUS ASSAULT
2016-00033633   3354 E 132ND ST                 2/2/2016 at 17:46      Tuesday         4 FELONIOUS ASSAULT
2016-00033577   E 46TH ST & OUTHWAITE AVE       2/2/2016 at 17:00      Tuesday         5 FELONIOUS ASSAULT
2016-00033506   DUPONT AVE                      2/2/2016 at 16:12      Tuesday        10 FELONIOUS ASSAULT
2016-00032945   1342 RUSSELL RD                 2/2/2016 at 2:38       Tuesday         7 FELONIOUS ASSAULT
2016-00045215   3029 W 93RD ST                  2/1/2016 at 21:30      Monday         14 FELONIOUS ASSAULT
2016-00032624   E 110TH ST & ST CLAIR AVE       2/1/2016 at 19:21      Monday         10 ROBBERY
2016-00032351   671 E 107TH ST                  2/1/2016 at 15:09      Monday          9 FELONIOUS ASSAULT

                                                                                                                      Page 20 of 22
2016-00031502                Case:
                15315 BARTLETT  AVE 1:17-cr-00122-JRA
                                                1/31/2016 Doc   #:
                                                          at 18:45   57-2Sunday
                                                                           Filed: 11/15/19 21 of 22. PageID #: 332
                                                                                       1 ASSAULT
2016-00030437   E 60TH ST                       1/30/2016 at 20:45      Saturday      7   FELONIOUS ASSAULT
2016-00029819   9110 HOUGH AVE                  1/30/2016 at 9:48       Saturday      7   FELONIOUS ASSAULT
2016-00029620   3029 W 117TH ST                 1/30/2016 at 2:30       Saturday     11   FELONIOUS ASSAULT
2016-00029493   E 105TH ST                      1/29/2016 at 22:30      Friday        9   FELONIOUS ASSAULT
2016-00029453   1449 E 57TH ST                  1/29/2016 at 22:30      Friday        7   FELONIOUS ASSAULT
2016-00029359   10203 KENNEDY AVE               1/29/2016 at 21:05      Friday        4   FELONIOUS ASSAULT
2016-00029540   W 41ST ST                       1/29/2016 at 0:35       Friday       14   FELONIOUS ASSAULT
2016-00028252   3554 E 118TH ST                 1/28/2016 at 20:30      Thursday      2   FELONIOUS ASSAULT
2016-00028150   10801 CHURCHILL AVE             1/28/2016 at 18:50      Thursday      9   FELONIOUS ASSAULT
2016-00028124   2100 LAKESIDE AVE E             1/28/2016 at 18:20      Thursday      7   FELONIOUS ASSAULT
2016-00028062   1516 ANSEL RD                   1/28/2016 at 17:20      Thursday      7   FELONIOUS ASSAULT
2016-00027911   E 160TH ST                      1/28/2016 at 14:45      Thursday      1   FELONIOUS ASSAULT
2016-00027430   908 NATHANIEL RD                1/28/2016 at 2:36       Thursday      8   FELONIOUS ASSAULT
2016-00027282   4071 LEE RD                     1/27/2016 at 22:41      Wednesday     1   FELONIOUS ASSAULT
2016-00027339   3895 W 130TH ST                 1/27/2016 at 22:05      Wednesday    11   FELONIOUS ASSAULT
2016-00026918   3588 E 147TH ST                 1/27/2016 at 16:12      Wednesday     2   FELONIOUS ASSAULT
2016-00025649   9110 HOUGH AVE                  1/26/2016 at 11:45      Tuesday       7   FELONIOUS ASSAULT
2016-00025611   E 147TH ST & HARVARD AVE        1/26/2016 at 11:27      Tuesday       1   FELONIOUS ASSAULT
2016-00025759   999 E 67TH ST                   1/26/2016 at 9:30       Tuesday      10   FELONIOUS ASSAULT
2016-00025294   6200 HOSMER AVE                 1/26/2016 at 0:45       Tuesday      12   FELONIOUS ASSAULT
2016-00024889   E 121ST ST & BUCKEYE RD         1/25/2016 at 17:02      Monday        6   FELONIOUS ASSAULT
2016-00023475   W 98TH ST                       1/24/2016 at 1:50       Sunday       15   FELONIOUS ASSAULT
2016-00023392   7600 BRINSMADE AVE              1/24/2016 at 0:00       Sunday        3   FELONIOUS ASSAULT
2016-00022694   1416 E 112TH ST                 1/23/2016 at 3:00       Saturday      9   FELONIOUS ASSAULT
2016-00022556   3272 W 54TH ST                  1/23/2016 at 2:48       Saturday     14   FELONIOUS ASSAULT
2016-00022574   7007 POWERS BLVD                1/22/2016 at 23:30      Friday            FELONIOUS ASSAULT
2016-00021068   1433 E 57TH ST                  1/21/2016 at 16:00      Thursday      7   FELONIOUS ASSAULT
2016-00020533   4900 QUINCY AVE                 1/21/2016 at 4:40       Thursday      5   FELONIOUS ASSAULT
2016-00020340   4086 E 71ST ST                  1/20/2016 at 20:30      Wednesday    12   FELONIOUS ASSAULT
2016-00020016   E 154TH ST                      1/20/2016 at 10:35      Wednesday     1   FELONIOUS ASSAULT
2016-00018183   W 44TH ST & STORER AVE          1/18/2016 at 17:25      Monday       14   FELONIOUS ASSAULT
2016-00017691   CLEVELAND ST                    1/18/2016 at 5:07       Monday            FELONIOUS ASSAULT
2016-00017555   E 88TH ST                       1/17/2016 at 23:30      Sunday        6   FELONIOUS ASSAULT
2016-00016567   5225 SUPERIOR AVE               1/17/2016 at 0:42       Sunday       10   FELONIOUS ASSAULT
2016-00016268   599 E 126TH ST                  1/16/2016 at 18:39      Saturday      8   FELONIOUS ASSAULT
2016-00016365   5803 WHITE AVE                  1/16/2016 at 16:00      Saturday      7   FELONIOUS ASSAULT
2016-00015369   CLAIRE FREEMAN LN               1/15/2016 at 20:48      Friday        5   FELONIOUS ASSAULT
2016-00017899   E 83RD ST                       1/15/2016 at 19:00      Friday        6   FELONIOUS ASSAULT
2016-00015058   E 91ST ST & UNION AVE           1/15/2016 at 15:42      Friday        6   FELONIOUS ASSAULT
2016-00014780   1800 E 93RD ST                  1/15/2016 at 11:13      Friday        7   FELONIOUS ASSAULT
2016-00014478   18416 ST CLAIR AVE              1/14/2016 at 23:00      Thursday     10   FELONIOUS ASSAULT
2016-00014247   1358 E 90TH ST                  1/14/2016 at 19:30      Thursday      7   FELONIOUS ASSAULT
2016-00014133   1358 E 90TH ST                  1/14/2016 at 19:30      Thursday      7   FELONIOUS ASSAULT
2016-00013398   4203 CLARK AVE                  1/14/2016 at 2:12       Thursday      3   ASSAULT
2016-00013386   1745 W 25TH ST                  1/14/2016 at 0:56       Thursday      3   FELONIOUS ASSAULT
2016-00012621   6816 WORLEY AVE                 1/13/2016 at 10:30      Wednesday    12   FELONIOUS ASSAULT
2016-00012307   MILES AVE & LOTUS DR            1/12/2016 at 22:44      Tuesday       1   FELONIOUS ASSAULT
2016-00012301   6133 BROADWAY AVE               1/12/2016 at 22:38      Tuesday       5   FELONIOUS ASSAULT
2016-00011250   E 143RD ST                      1/11/2016 at 20:00      Monday        1   FELONIOUS ASSAULT

                                                                                                                     Page 21 of 22
2016-00010465                Case:
                10529 REMINGTON     1:17-cr-00122-JRA
                                  AVE           1/10/2016 Doc   #:
                                                          at 23:40   57-2Sunday
                                                                           Filed: 11/15/19 22 of 22.VIOLENCE
                                                                                       10 DOMESTIC    PageID #: 333
2016-00010322   12520 CORNADO AVE               1/10/2016 at 20:20      Sunday        8    FELONIOUS ASSAULT
2016-00010136   E 105TH ST & NORTH BLVD         1/10/2016 at 16:08      Sunday        9    ROBBERY
2016-00009920   E 117TH ST                      1/9/2016 at 21:00       Saturday      9    FELONIOUS ASSAULT
2016-00009186   8919 COLUMBIA AVE               1/9/2016 at 19:40       Saturday      9    FELONIOUS ASSAULT
2016-00008594   2328 E 100TH ST                 1/9/2016 at 8:00        Saturday      6    FELONIOUS ASSAULT
2016-00008553   W 20TH ST & ABBEY AVE           1/9/2016 at 5:58        Saturday      3    FELONIOUS ASSAULT
2016-00008531   W 25TH ST & ABBEY AVE           1/9/2016 at 4:30        Saturday           FELONIOUS ASSAULT
2016-00007507   E 105TH ST & WOODLAND AVE       1/8/2016 at 4:00        Friday             FELONIOUS ASSAULT
2016-00007251   2424 DENISON AVE                1/7/2016 at 23:28       Thursday      12   FELONIOUS ASSAULT
2016-00006940   E 116TH ST & MILES AVE          1/7/2016 at 17:40       Thursday       2   FELONIOUS ASSAULT
2016-00006329   E 37TH ST                       1/6/2016 at 23:15       Wednesday      5   AGGRAVATED ROBBERY
2016-00006143   E 50TH ST                       1/6/2016 at 21:20       Wednesday      5   FELONIOUS ASSAULT
2016-00007801   2757 LOOP DR                    1/6/2016 at 15:00       Wednesday      3   FELONIOUS ASSAULT
2016-00005181   6029 SUPERIOR AVE               1/5/2016 at 23:46       Tuesday        7   FELONIOUS ASSAULT
2016-00004911   6203 SUPERIOR AVE               1/5/2016 at 18:20       Tuesday        7   FELONIOUS ASSAULT
2016-00004830   2606 SEYMOUR AVE                1/5/2016 at 17:00       Tuesday       14   FELONIOUS ASSAULT
2016-00004223   7819 HARVARD AVE                1/5/2016 at 0:01        Tuesday       12   FELONIOUS ASSAULT
2016-00003743   E 88TH ST & UNION AVE           1/4/2016 at 15:32       Monday         6   FELONIOUS ASSAULT
2016-00003894   E 88TH ST                       1/4/2016 at 15:30       Monday         6   FELONIOUS ASSAULT
2016-00003272   1314 DENISON AVE                1/4/2016 at 2:38        Monday        12   FELONIOUS ASSAULT
2016-00002860   5836 BROADWAY AVE               1/3/2016 at 16:45       Sunday        12   FELONIOUS ASSAULT
2016-00002907   3627 E 105TH ST                 1/2/2016 at 22:28       Saturday       2   FELONIOUS ASSAULT
2016-00001962   13486 PURITAS AVE               1/2/2016 at 14:17       Saturday      16   FELONIOUS ASSAULT
2016-00001021   8704 WILLARD AVE                1/1/2016 at 18:45       Friday        15   FELONIOUS ASSAULT
2016-00000924   2340 E 77TH ST                  1/1/2016 at 17:05       Friday         5   FELONIOUS ASSAULT
2016-00000365   4181 W 150TH ST                 1/1/2016 at 3:32        Friday        16   ASSAULT
2016-00000186   E 134TH ST                      1/1/2016 at 1:30        Friday         4   FELONIOUS ASSAULT
2015-00420186   E 140TH ST                      1/1/2016 at 1:30        Friday         1   FELONIOUS ASSAULT




                                                                                                                      Page 22 of 22
